 1                                   UNITED STATES BANKRUPTCY COURT

 2                                  NORTHERN DISTRICT OF CALIFORNIA

 3                                         SAN FRANCISCO DIVISION

 4

 5    In re:                                                Bankruptcy Case

 6    PG&E CORPORATION,                                     No. 19-30088 (DM)

 7             - and -

 8    PACIFIC GAS AND ELECTRIC                              Chapter 11

 9    COMPANY,                                              (Lead Case)

10                                      Debtors.            (Jointly Administered)

11
                                           CERTIFICATE OF SERVICE
12

13             I, Alain B. Francoeur, do declare and state as follows:

14             1.        I am employed at Prime Clerk LLC (“Prime Clerk”), the claims and noticing agent

15   for the debtors in the above-referenced chapter 11 bankruptcy cases.

16             2.        On July 9, 2019, at my direction and under my supervision, employees of Prime

17   Clerk caused the following document to be served (1) by the method set forth on the Master Service

18   List attached hereto as Exhibit A; and (2) via first class mail on the Mutual Assistance Agreements

19   Notice Parties Service List attached hereto as Exhibit B:

20      •      Order Approving Utility’s Assumption of Mutual Assistance Agreements [Docket No. 2884]

21              3.       On July 9, 2019, at my direction and under my supervision, employees of Prime
22   Clerk caused the following document to be served by the method set forth on the Fee Application
23   Notice Parties Service List attached hereto as Exhibit C:

24      •      Certificate of No Objection Regarding First Monthly Fee Statement of KPMG LLP for

25             Allowance and Payment of Compensation and Reimbursement of Expenses for the Period of
               January 29, 2019 through March 31, 2019 [Docket No. 2912]
26

27

28


 Case: 19-30088           Doc# 2955     Filed: 07/12/19    Entered: 07/12/19 14:54:07     Page 1 of
                                                    30
 1            4.    I have reviewed the Notices of Electronic Filing for the above-listed documents, and I
 2   understand that parties listed in each NEF as having received notice through electronic mail were

 3   electronically served with that document through the Court’s Electronic Case Filing system.

 4            5.    I declare under penalty of perjury under the laws of the United States of America, that
     the foregoing is true and correct and that if called upon as a witness, I could and would competently
 5
     testify thereto.
 6

 7

 8   Executed this 12th day of July 2019, at New York, NY.

 9

10                                                Alain B. Francoeur
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        2                              SRF 34214
 Case: 19-30088         Doc# 2955   Filed: 07/12/19    Entered: 07/12/19 14:54:07        Page 2 of
                                                30
                                    Exhibit A




Case: 19-30088   Doc# 2955   Filed: 07/12/19    Entered: 07/12/19 14:54:07   Page 3 of
                                         30
                                                                                                    Exhibit A
                                                                                                Master Service List
                                                                                             Served as set forth below

                 DESCRIPTION                                    NAME                                           ADDRESS                                              EMAIL                METHOD OF SERVICE
                                                                                   Attn: Ron A. Symm
Counsel for Aera Energy LLC, Midway Sunset                                         10000 Ming Avenue
Congeneration Company                         Aera Energy LLC                      Bakersfield CA 93311                                            RASymm@aeraenergy.com              Email
                                                                                   Attn: JOHN E. MITCHELL and YELENA ARCHIYAN
Counsel to TRANSWESTERN PIPELINE                                                   2001 Ross Avenue, Suite 3600                                    john.mitchell@akerman.com
COMPANY, LLC                                  AKERMAN LLP                          Dallas TX 75201                                                 yelena.archiyan@akerman.com        Email
                                                                                   Attn: David P. Simonds
Counsel to the Ad Hoc Committee of Senior                                          1999 Avenue of the Stars
Unsecured Noteholders of Pacific Gas and                                           Suite 600
Electric Company                              Akin Gump Strauss Hauer & Feld LLP   Los Angeles CA 90067                                            dsimonds@akingump.com              Email
Counsel to the Ad Hoc Committee of Senior                                          Attn: Michael S. Stamer, Ira S. Dizengoff, David H. Botter      mstamer@akingump.com
Unsecured Noteholders of Pacific Gas and                                           One Bryant Park                                                 idizengoff@akingump.com
Electric Company                              Akin Gump Strauss Hauer & Feld LLP   New York NY 10036                                               dbotter@akingump.com               Email

                                                                                   Attn: Andrew I. Silfen, Beth M. Brownstein, Jordana L. Renert
                                                                                   1301 Avenue of the Americas
Counsel for BOKF, NA, solely in its capacity as                                    42nd Floor                                                      Beth.Brownstein@arentfox.com
Indenture Trustee                               ARENT FOX LLP                      New York NY 10019                                               Jordana.Renert@arentfox.com        Email
                                                                                   Attn: Andy S. Kong and Christopher K.S. Wong
                                                                                   555 West Fifth Street
Counsel for Genesys Telecommunications                                             48th Floor
Laboratories Inc.                             Arent Fox LLP                        Los Angeles CA 90013‐1065                                       andy.kong@arentfox.com             Email
                                                                                   Attn: Aram Ordubegian
                                                                                   555 West Fifth Street
Counsel for BOKF, NA, solely in its capacity as                                    48th Floor
Indenture Trustee                               ARENT FOX LLP                      Los Angeles CA 90013‐1065                                       Aram.Ordubegian@arentfox.com       Email
                                                                                   Attn: Brian Lohan, Esq., Steven Fruchter, Esq.
                                                                                   250 West 55th Street                                            brian.lohan@arnoldporter.com
Counsel for AT&T                              Arnold & Porter Kaye Scholer LLP     New York NY 10019                                               steven.fruchter@arnoldporter.com   Email
                                                                                   Attn: James W. Grudus, Esq.
                                                                                   One AT&T Way, Room 3A115
Counsel for AT&T                              AT&T                                 Bedminster NJ 07921                                             Jg5786@att.com                     Email
                                                                                   Attn: XAVIER BECERRA, DANETTE VALDEZ, and ANNADEL
                                                                                   ALMENDRAS
                                                                                   455 Golden Gate Avenue
                                                                                   Suite 11000
Counsel to California State Agencies          Attorney General of California       San Francisco CA 94102‐7004                                     Danette.Valdez@doj.ca.gov          Email
                                                                                   Attn: XAVIER BECERRA, MARGARITA PADILLA, and JAMES
                                                                                   POTTER
                                                                                   1515 Clay Street, 20th Floor
                                                                                   P.O. Box 70550
Counsel to California State Agencies          Attorney General of California       Oakland CA 94612‐0550                                           James.Potter@doj.ca.gov            Email




          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                    Page 1 of 16

                                            Case: 19-30088            Doc# 2955      Filed: 07/12/19               Entered: 07/12/19 14:54:07                  Page 4 of
                                                                                                 30
                                                                                                       Exhibit A
                                                                                                   Master Service List
                                                                                                Served as set forth below

                 DESCRIPTION                                       NAME                                           ADDRESS                                         EMAIL            METHOD OF SERVICE
                                                                                      Attn: XAVIER BECERRA, MARGARITA PADILLA, and JAMES
                                                                                      POTTER
                                                                                      300 South Spring Street
                                                                                      Suite 1702
Counsel to California State Agencies           Attorney General of California         Los Angeles CA 90013                                        James.Potter@doj.ca.gov       Email
                                                                                      Attn: MARTHA E. ROMERO
Special Bankruptcy Counsel for Certain Fire                                           12518 Beverly Boulevard
Damage Plaintiffs Claimants                    BAILEY AND ROMERO LAW FIRM             Whittier CA 90601                                           marthaeromerolaw@gmail.com    Email
                                                                                      Attn: C. Luckey McDowell, Ian E. Roberts, Kevin Chiu
                                                                                      2001 Ross Avenue
Counsel for NRG Energy Inc., Clearway Energy,                                         Suite 1000                                                  Ian.Roberts@BakerBotts.com
Inc., and Clearway Energy Group LLC           Baker Botts L.L.P.                      Dallas TX 75201                                             Kevin.Chiu@BakerBotts.com     Email
                                                                                      Attn: Navi S. Dhillon
                                                                                      101 California Street
Counsel for NRG Energy Inc., Clearway Energy,                                         Suite 3600
Inc., and Clearway Energy Group LLC           Baker Botts L.L.P.                      San Francisco CA 94111                                      Navi.Dhillon@BakerBotts.com   Email
                                                                                      Attn: John H. Rowland
                                                                                      211 Commerce Street
                                               Baker, Donelson, Bearman, Caldwell &   Suite 800
Counsel for Phillips and Jordan                Berkowitz, PC                          Nashville TN 37201                                          jrowland@bakerdonelson.com    Email
                                                                                      Attn: Craig Solomon Ganz, Michael S. Myers
                                                                                      1 East Washington Street
Counsel for Realty Income Corp., Counsel for                                          Suite 2300
Discovery Hydrovac                             BALLARD SPAHR LLP                      Phoenix AZ 85004‐2555                                       ganzc@ballardspahr.com        Email
                                                                                      Attn: Matthew G. Summers
                                                                                      919 North Market Street
URENCO Limited and Louisiana Energy                                                   11th Floor
Services, LLC                                  Ballard Spahr LLP                      Wilmington DE 19801                                         summersm@ballardspahr.com     Email
                                                                                      Attn: Theodore J. Hartl, Esq.
                                                                                      1225 17th Street
                                                                                      Suite 2300
Counsel to Campos EPC, LLC                     BALLARD SPAHR LLP                      Denver CO 80202                                             hartlt@ballardspahr.com       Email
                                                                                      Attn: John McCusker
                                                                                      Mail Code: NY1‐100‐21‐01
                                                                                      One Bryant Park
Counsel for Bank of America, N.A.              Bank of America                        New York NY 10036                                           John.mccusker@bami.com        Email
                                                                                      Attn: Scott Summy, John Fiske
Counsel for Creditors                                                                 3102 Oak Lawn Avenue #1100                                  ssummy@baronbudd.com
Public Entities Impacted by the Wildfires      Baron & Budd, P.C.                     Dallas TX 75219                                             jfiske@baronbudd.com          Email
                                                                                      Attn: Terry L. Higham, Thomas E. McCurnin, Christopher D.
                                                                                      Higashi
                                                                                      350 South Grand Avenue, Suite 2200                          chigashi@bkolaw.com
Counsel for City of Morgan Hill                Barton, Klugman & Oetting LLP          Los Angeles CA 90071‐3485                                   thigham@bkolaw.com            Email



          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                      Page 2 of 16

                                            Case: 19-30088             Doc# 2955       Filed: 07/12/19               Entered: 07/12/19 14:54:07               Page 5 of
                                                                                                   30
                                                                                                         Exhibit A
                                                                                                     Master Service List
                                                                                                  Served as set forth below

                 DESCRIPTION                                     NAME                                              ADDRESS                                             EMAIL               METHOD OF SERVICE
                                                                                        Attn: Kevin M. Capuzzi, Michael J. Barrie
                                                                                        222 Delaware Avenue
Counsel for Infosys Limited, Counsel for ACRT, BENESCH, FRIEDLANDER, COPLAN &           Suite 801                                                     kcapuzzi@beneschlaw.com
Inc.                                           ARONOFF LLP                              Wilmington DE 19801                                           mbarrie@beneschlaw.com            Email
                                                                                        Attn: Mark V. Isola
                                                                                        2033 N. Main Street
Counsel for MDR Inc. (dba Accu‐Bore                                                     Suite 720
Directional Drilling), Veteran Power, Inc.     Brothers Smith LLP                       Walnut Creek CA 94596                                         misola@brotherssmithlaw.com       Email
                                                                                        Attn: Arocles Aguilar
                                                                                        505 Van Ness Avenue
California Public Utilities Commission         California Public Utilities Commission   San Francisco CA 94102                                        arocles.aguilar@cpuc.ca.gov       Email
                                                                                        Attn: Melanie Cruz, M. Armstrong
                                                                                        6001 Bollinger Canyon Road
Counsel to Chevron Products Company, a         CHEVRON PRODUCTS COMPANY, A              T2110                                                         melaniecruz@chevron.com
division of Chevron U.S.A. Inc.                DIVISION OF CHEVRON U.S.A. INC.          San Ramon CA 94583                                            marmstrong@chevron.com            Email
                                                                                        Attn: Douglas R. Gooding
                                                                                        Two International Place
Counsel to Liberty Mutual Insurance Company Choate, Hall & Stewart LLP                  Boston MA 02110                                               dgooding@choate.com               Email
                                                                                        Attn: Johnathan D. Marshall
                                                                                        Two International Place
Counsel to Liberty Mutual Insurance Company Choate, Hall & Stewart LLP                  Boston MA 02110                                               jmarshall@choate.com              Email
                                                                                        Attn: Kristine Takvoryan
                                                                                        1800 Century Park East, 14th Floor
Counsel to Solon                               CKR Law, LLP                             Los Angeles CA 90067                                          otakvoryan@ckrlaw.com             Email
                                                                                        Attn: Lisa Schweitzer, Margaret Schierberl
Counsel for BlueMountain Capital                                                        One Liberty Plaza
Management, LLC                                Cleary Gottlieb Sheen & Hamilton LLP     New York NY 10006                                             mschierberl@cgsh.com              Email
                                                                                        Attn: George Hofmann
Counsel to Western Electricity Coordinating                                             111 East Broadway, 11th Floor
Council                                        COHNE KINGHORN, P.C.                     Salt Lake City UT 84111                                       ghofmann@cohnekinghorn.com        Email
                                                                                        Department of Labor and Industry
                                                                                        Collections Support Unit
Counsel for Office of Unemployment                                                      651 Boas Street, Room 702
Compensation Tax Services                      Commonwealth of Pennsylvania             Harrisburg PA 17121                                           ra‐li‐ucts‐bankrupt@state.pa.us   Email
                                                                                        Attn: Dario de Ghetaldi, Amanda L. Riddle, Steven M. Berki,
                                                                                        Sumble Manzoor
                                                                                        700 El Camino Real                                            alr@coreylaw.com
                                               COREY, LUZAICH, DE GHETALDI & RIDDLE     PO Box 669                                                    smb@coreylaw.com
Counsel for Fire Victim Creditors              LLP                                      Millbrae CA 94030‐0669                                        sm@coreylaw.com                   Email




          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                        Page 3 of 16

                                             Case: 19-30088             Doc# 2955        Filed: 07/12/19               Entered: 07/12/19 14:54:07                 Page 6 of
                                                                                                     30
                                                                                                     Exhibit A
                                                                                                 Master Service List
                                                                                              Served as set forth below

                  DESCRIPTION                                      NAME                                             ADDRESS                                        EMAIL                METHOD OF SERVICE
Individual Plaintiffs Executive Committee
appointed by the California Superior Court in
the North Bay Fire Cases, Judicial Council                                          Attn: Frank M. Pitre, Alison E. Cordova, Abigail D. Blodgett
Coordination Proceeding Number 4955,                                                San Francisco Airport Office Center                             fpitre@cpmlegal.com
Pursuant to the terms of the Court’s Case                                           840 Malcolm Road, Suite 200                                     acordova@cpmlegal.com
Management Order No. 1                          Cotchett, Pitre & Mccarthy, LLP     Burlingame CA 94010                                             ablodgett@cpmlegal.com           Email
                                                                                    Attn: Eric May
                                                                                    625 Court Street
                                                                                    Room 201
Counsel for Valley Clean Energy Alliance        COUNTY OF YOLO                      Woodland CA 95695                                               eric.may@yolocounty.org          Email
                                                                                    Attn: Fulton Smith, III
                                                                                    101 Montgomery Street
                                                                                    Suite 1400
Counsel to Liberty Mutual Insurance Company Cozen O'Connor                          San Francisco CA 94101                                          fsmith@cozen.com                 Email
                                                                                    Attn: Mark D. Plevin, Brendan V. Mullan
                                                                                    Three Embarcadero Center, 26th Floor
Counsel to Renaissance Reinsurance LTD.         Crowell & Moring LLP                San Francisco CA 94111                                          bmullan@crowell.com              Email

                                                                                    Attn: Michael S. Danko, Kristine K. Meredith, Shawn R. Miller
                                                                                    333 Twin Dolphin Drive                                          mdanko@dankolaw.com
                                                                                    Suite 145                                                       kmeredith@dankolaw.com
Counsel for Fire Victim Creditors              DANKO MEREDITH                       Redwood Shores CA 94065                                         smiller@dankolaw.com             Email
Counsel for the agent under the Debtors’
proposed debtor in possession financing
facilities, Counsel for Citibank N.A., as                                           Attn: Eli J. Vonnegut, David Schiff, Timothy Graulich           eli.vonnegut@davispolk.com
Administrative Agent for the Utility Revolving                                      450 Lexington Avenue                                            david.schiff@davispolk.com
Credit Facility                                Davis Polk & Wardwell LLP            New York NY 10017                                               timothy.graulich@davispolk.com   Email
                                                                                    Attn: Karl Knight
                                                                                    1339 Pearl Street
                                                                                    Suite 201
Creditor and Counsel to Debra Grassgreen        Debra Grassgreen                    Napa CA 94558                                                   dgrassgreen@gmail.com            Email
                                                                                    Attn: Bryan E. Bates, Esq.
                                                                                    303 Peachtree St., NE, Suite 5300
Counsel to Southwire Company LLC                Dentons US LLP                      Atlanta GA 30308                                                bryan.bates@dentons.com          Email
                                                                                    Attn: Lauren Macksoud
Counsel for Capital Power Corporation and                                           1221 Avenue of the Americas
Halkirk I Wind Project LP                       Dentons US LLP                      New York NY 10020‐1089                                          Lauren.macksoud@dentons.com      Email
                                                                                    Attn: Oscar N. Pinkas
Counsel for Capital Power Corporation and                                           1221 Avenue of the Americas
Halkirk I Wind Project LP                       Dentons US LLP                      New York NY 10020‐1089                                          oscar.pinkas@dentons.com         Email
                                                                                    Attn: Peter D. Wolfson
                                                                                    1221 Avenue of the Americas
Counsel for Travelers Insurance                 Dentons US LLP                      New York NY 10020                                               peter.wolfson@dentons.com        Email



          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                     Page 4 of 16

                                            Case: 19-30088              Doc# 2955     Filed: 07/12/19                 Entered: 07/12/19 14:54:07                Page 7 of
                                                                                                  30
                                                                                                     Exhibit A
                                                                                                 Master Service List
                                                                                              Served as set forth below

                DESCRIPTION                                 NAME                                                 ADDRESS                                 EMAIL         METHOD OF SERVICE
                                                                                     Attn: Eric Goldberg, David Riley
                                                                                     2000 Avenue of the Stars
Counsel for the Official Committee of                                                Suite 400 North Tower
Unsecured Tort Claimant Creditors               DLA PIPER LLP (US)                   Los Angeles CA 90067‐4704                          david.riley@dlapiper.com    Email
                                                                                     Attn: Leah S. Goldberg
                                                                                     1111 Broadway
Counsel for East Bay Community Energy                                                3rd Floor
Authority                                       East Bay Community Energy Authority  Oakland CA 94607                                   lgoldberg@ebce.org          Email
                                                                                     Attn: Leslie A. Freiman, Randy Sawyer
Counsel for EDP Renewables North America                                             808 Travis
LLC, Rising Tree Wind Farm II LLC, and                                               Suite 700                                          Leslie.Freiman@edpr.com
Arlington Wind Power Project LLC                EDP Renewables North America LLC     Houston TX 77002                                   Randy.Sawyer@edpr.com       Email
Information Agent for the Official Committee                                         Attn: PG&E UCC and PG&E TCC
of Unsecured Creditors, and the Official                                             777 Third Avenue, 12th Floor
Committee of Tort Claimants                     Epiq Corporate Restructuring, LLC    New York NY 10017                                  sgarabato@epiqglobal.com    Email
                                                                                     Attn: General Counsel
                                                                                     888 First St NE
Federal Energy Regulatory Commission            Federal Energy Regulatory Commission Washington DC 20426                                                            First Class Mail
                                                                                     Attn: STEVEN H. FELDERSTEIN and PAUL J. PASCUZZI
                                                                                     400 Capitol Mall
                                                FELDERSTEIN FITZGERALD               Suite 1750
Counsel to California State Agencies            WILLOUGHBY & PASCUZZI LLP            Sacramento CA 95814                                sfelderstein@ffwplaw.com    Email
                                                                                     Attn: Samuel S. Ory
Counsel for BOKF, NA, solely in its capacity as                                      124 East Fourth Street
Indenture Trustee                               FREDERIC DORWART, LAWYERS PLLC       Tulsa OK 74103‐5010                                sory@fdlaw.com              Email
                                                                                     Attn: Michael Busenkell
                                                                                     1201 N. Orange St.
                                                                                     Suite 300
Counsel for Itron, Inc.                         GELLERT SCALI BUSENKELL & BROWN, LLC Wilmington DE 19801                                mbusenkell@gsbblaw.com      Email
                                                                                     Attn: Eric Gibbs, Dylan Hughes
                                                                                     505 14th Street, Suite 1110                        ehg@classlawgroup.com
Counsel for Fire Victim Creditors               GIBBS LAW GROUP                      Oakland CA 94612                                   dsh@classlawgroup.com       Email
                                                                                     Attn: Michael A. Rosenthal, Alan Moskowitz
                                                                                     200 Park Avenue                                    Mrosenthal@gibsondunn.com
Counsel for Topaz Solar Farms LLC               Gibson, Dunn & Crutcher LLP          New York NY 10166‐0193                             Amoskowitz@gibsondunn.com   Email
                                                                                     Attn: Diane Vuocolo
                                                                                     1717 Arch Street
                                                                                     Suite 400
Counsel for Cardno, Inc.                        Greenberg Traurig, LLP               Philadelphia PA 19103                              vuocolod@gtlaw.com          Email
                                                                                     Attn: Edward J. Tredinnick
Counsel for City and County of San Francisco,                                        Four Embarcadero Center
including all of its agencies, departments, or Greene Radovsky Maloney Share &       Suite 4000
instrumentalities                               Hennigh LLP                          San Francisco CA 94111‐4106                                                    First Class Mail



         In re: PG&E Corporation, et al.
         Case No. 19‐30088 (DM)                                                                     Page 5 of 16

                                           Case: 19-30088         Doc# 2955           Filed: 07/12/19              Entered: 07/12/19 14:54:07       Page 8 of
                                                                                                  30
                                                                                                  Exhibit A
                                                                                              Master Service List
                                                                                           Served as set forth below

                 DESCRIPTION                                    NAME                                             ADDRESS                                         EMAIL                 METHOD OF SERVICE

                                                                                 Attn: Mark S. Grotefeld, Maura Walsh Ochoa, Waylon J. Pickett   mgrotefeld@ghlaw‐llp.com
                                                                                 700 Larkspur Landing Circle, Suite 280                          mochoa@ghlaw‐llp.com
Counsel for Nationwide Entities               Grotefeld Hoffmann                 Larkspur CA 94939                                               wpickett@ghlaw‐llp.com             Email
                                                                                 Attn: Sharon Petrosino, Esq.
                                                                                 27500 Riverview Center Blvd.
Attorneys for HercRentals                     HercRentals                        Bonita Springs FL 34134                                         Sharon.petrosino@hercrentals.com   Email
                                                                                 Attn Erin N Brady
COUNSEL FOR PARTIES‐IN‐INTEREST                                                  1999 Avenue of the Stars
ESVOLTA, LP AND HUMMINGBIRD ENERGY                                               Suite 1400
STORAGE, LLC                                  HOGAN LOVELLS US LLP               Los Angeles CA 90067                                            erin.brady@hoganlovells.com        Email
                                                                                 Attn: Bennett L. Spiegel
                                                                                 1999 Avenue of the Stars
                                                                                 Suite 1400
Counsel for McKinsey & Company, Inc. U.S.     HOGAN LOVELLS US LLP               Los Angeles CA 90067                                            bennett.spiegel@hoganlovells.com   Email
                                                                                 Attn: Peter A. Ivanick, Alex M. Sher
                                                                                 875 Third Avenue                                                alex.sher@hoganlovells.com
Counsel for McKinsey & Company, Inc. U.S.     HOGAN LOVELLS US LLP               New York NY 10022                                               peter.ivanick@hoganlovells.com     Email

Counsel for Deutsche Bank Trust Company                                          Attn: Robert J. Labate, David I. Holtzman
Americas and Deutsche Bank National Trust                                        50 California Street
Company as Indenture Trustees for certain                                        Suite 2800
bondholders                                 Holland & Knight LLP                 San Francisco CA 94111                                          robert.labate@hklaw.com            Email
Counsel for DTE Stockton, LLC, Mt. Poso
Cogeneration Company, LLC f/k/a Mt. Poso
Cogeneration Company, L.P., Potrero Hills                                        Attn: Kevin M. Eckhardt
Energy Producers, LLC, Sunshine Gas                                              50 California Street
Producers, LLC, Woodland Biomass Power, LLC                                      Suite 1700
f/k/a Woodland Biomass Power, Ltd.          HUNTON ANDREWS KURTH LLP             San Francisco CA 94111                                                                             First Class Mail
Counsel for DTE Stockton, LLC, Mt. Poso
Cogeneration Company, LLC f/k/a Mt. Poso
Cogeneration Company, L.P., Potrero Hills                                        Attn: Peter S. Partee, Sr.
Energy Producers, LLC, Sunshine Gas                                              200 Park Avenue
Producers, LLC, Woodland Biomass Power, LLC                                      53rd Floor
f/k/a Woodland Biomass Power, Ltd.          HUNTON ANDREWS KURTH LLP             New York NY 10166                                               ppartee@huntonak.com               Email
                                                                                 Attn: Marie‐Jose Dube
Counsel to International Business Machines                                       275 Viger East
Corp                                          IBM Corporation                    Montreal QC H2X 3R7 Canada                                      mjdube@ca.ibm.com                  Email
                                                                                 Centralized Insolvency Operation
                                                                                 2970 Market St
Internal Revenue Service                      Internal Revenue Service           Philadelphia PA 19104‐5016                                                                         First Class Mail




          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                  Page 6 of 16

                                            Case: 19-30088           Doc# 2955     Filed: 07/12/19                 Entered: 07/12/19 14:54:07                Page 9 of
                                                                                               30
                                                                                                        Exhibit A
                                                                                                    Master Service List
                                                                                                 Served as set forth below

                 DESCRIPTION                                      NAME                                             ADDRESS                               EMAIL                METHOD OF SERVICE
                                                                                       Attn: Craig Varnen, Andrew J. Strabone
                                                                                       1800 Avenue of the Stars
Counsel for BlueMountain Capital                                                       Suite 900                                          cvarnen@irell.com
Management, LLC                                Irell & Manella LLP                     Los Angeles CA 90067‐4276                          astrabone@irell.com              Email
                                                                                       Attn: Michael H. Strub, Jr.
                                                                                       840 Newport Center Drive
Counsel for BlueMountain Capital                                                       Suite 400
Management, LLC                                Irell & Manella LLP                     Newport Beach CA 92660‐6324                        mstrub@irell.com                 Email
                                                                                       Attn: Joseph Corrigan
Counsel to Iron Mountain Information           Iron Mountain Information Management,   One Federal Street
Management, LLC                                LLC                                     Boston MA 02110                                    Bankruptcy2@ironmountain.com     Email
                                                                                       Attn: Robert Albery
                                                                                       Associate General Counsel
                                                                                       9191 South Jamaica Street
Interested Party CH2M HILL Engineers, Inc.     Jacobs Engineering                      Englewood CO 80112                                 robert.albery@jacobs.com         Email
                                                                                       Attn: Alan J. Jang, Sally Noma
                                                                                       1766 Lacassie Ave., Suite 200                      ajang@janglit.com
Counsel for Nationwide Entities                Jang & Associates, LLP                  Walnut Creek CA 94596                              snoma@janglit.com                Email
                                                                                       Attn: Judy D. Thompson, Esq.
                                                                                       P.O. Box 33127
Counsel to Sodexo, Inc.                        JD Thompson Law                         Charlotte NC 28233                                 jdt@jdthompsonlaw.com            Email
                                                                                       1430 Lincoln Avenue
Interested Party John A. Vos A                 John A. Vos                             San Rafael CA 94901                                                                 First Class Mail
                                                                                       Attn: Antonio Ortiz, Shelby A Jordan
                                                                                       500 N. Shoreline                                   aortiz@jhwclaw.com
                                                                                       Suite 900                                          sjordan@jhwclaw.com
Counsel for A&J Electric Cable Corporation     JORDAN, HOLZER & ORTIZ, PC              Corpus Christi TX 78401                            ecf@jhwclaw.com                  Email
                                                                                       Attn: Benjamin D. Feder
Counsel for Kompogas SLO LLC and Tata                                                  101 Park Avenue
Consultancy Services                           Kelley Drye & Warren LLP                New York NY 10178                                  bfeder@kelleydrye.com            Email
                                                                                       Attn: Mark A. Minich
                                                                                       Two North Nevada
Counsel for Ruby Pipeline, L.L.C.              Kinder Morgan, Inc.                     Colorado Springs CO 80903                          Mark_Minich@kindermorgan.com     Email
                                                                                       Attn: Mosby Perrow
                                                                                       1001 Louisiana
                                                                                       Suite 1000
Counsel for Ruby Pipeline, L.L.C.              Kinder Morgan, Inc.                     Houston TX 77002                                   mosby_perrow@kindermorgan.com    Email
                                                                                       Attn: Aparna Yenamandra
                                                                                       601 Lexington Avenue
Counsel for Calpine Corporation                Kirkland & Ellis LLP                    New York NY 10022                                  aparna.yenamandra@kirkland.com   Email
                                                                                       Attn: David R. Seligman, P.C.
                                                                                       300 North LaSalle
Counsel for Calpine Corporation                Kirkland & Ellis LLP                    Chicago IL 60654                                   david.seligman@kirkland.com      Email



          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                       Page 7 of 16

                                             Case: 19-30088               Doc# 2955      Filed: 07/12/19               Entered: 07/12/19 14:54:07     Page 10
                                                                                                   of 30
                                                                                                       Exhibit A
                                                                                                   Master Service List
                                                                                                Served as set forth below

                 DESCRIPTION                                       NAME                                            ADDRESS                                         EMAIL              METHOD OF SERVICE
                                                                                      Attn: Marc Kieselstein, P.C.
                                                                                      300 North LaSalle
Counsel for the Federal Monitor                 Kirkland & Ellis LLP                  Chicago IL 60654                                             marc.kieselstein@kirkland.com   Email
                                                                                      Attn: Mark McKane, P.C., Michael P. Esser
                                                                                      555 California Street
Counsel for Calpine Corporation                 Kirkland & Ellis LLP                  San Francisco CA 94104                                       mark.mckane@kirkland.com        Email
                                                                                      Attn: Stephen E. Hessler, P.C.
                                                                                      601 Lexington Avenue
Counsel for the Federal Monitor                 Kirkland & Ellis LLP                  New York NY 10022                                            stephen.hessler@kirkland.com    Email
                                                                                      Attn: Kenneth N. Klee, David M. Stern, Samuel M. Kidder
                                                                                      1999 Avenue of the Stars
                                                                                      Thirty‐Ninth Floor
Counsel for NextEra Energy Inc. et al.          Klee, Tuchin, Bogdanoff & Stern LLP   Los Angeles CA 90067                                         kklee@ktbslaw.com               Email
                                                                                      Attn: Thomas A. Dubbs, Louis Gottlieb, Carol C. Villegas &
                                                                                      Jeffrey A. Dubbin                                            tdubbs@labaton.com
Counsel to Public Employees Retirement                                                140 Broadway                                                 cvillegas@labaton.com
Association of New Mexico                       LABATON SUCHAROW LLP                  New York NY 10005                                            jdubbin@labaton.com             Email
                                                                                      Attn: Kevin J. Lamb, Michael K. Slattery, Thomas G. Kelch
                                                                                      333 South Grand Avenue
                                                                                      Suite 4200                                                   klamb@lkfirm.com
Counsel to County of San Luis Obispo            LAMB & KAWAKAMI LLP                   Los Angeles CA 90071                                         tkelch@lkfirm.com               Email
                                                                                      Attn: Caroline A. Reckler, Andrew M. Parlen
                                                                                      885 Third Avenue
Counsel to Dynegy Marketing and Trade, LLC      Latham & Watkins LLP                  New York NY 10022‐4834                                       andrew.parlen@lw.com            Email
Counsel for Crockett Cogeneration, Middle                                             Attn: Christopher Harris, Andrew M. Parlen
River Power, LLC, and MRP San Joaquin                                                 885 Third Avenue                                             christopher.harris@lw.com
Energy, LLC                                     Latham & Watkins LLP                  New York NY 10022                                            andrew.parlen@lw.com            Email
                                                                                      Attn: Patricia Williams Prewitt
                                                LAW OFFICE OF PATRICIA WILLIAMS       10953 Vista Lake Ct.
Counsel for Ruby Pipeline, L.L.C.               PREWITT                               Navasota TX 77868                                            pwp@pattiprewittlaw.com         Email
                                                                                      Attn: Leonard K. Welsh, Esq.
Counsel to Ruckman‐Leal Creditors, Counsel                                            4550 California Avenue, Second Floor
to Michael Marroquin                            Law Offices of Leonard K. Welsh       Bakersfield CA 93309                                         lwelsh@lkwelshlaw.com           Email
                                                                                      Attn: Thomas J. Brandi
                                                                                      345 Pine Street
                                                                                      3rd Floor
Creditor and Counsel to Debra Grassgreen        Law Offices of Thomas J. Brandi       San Francisco CA 94104                                       tjb@brandilaw.com               Email
                                                                                      Attn: Lovee D. Sarenas, Scott Lee, Amy L. Goldman, Jasmin
                                                                                      Yang
Counsel to Kepco California LLC, RE Astoria                                           633 West 5th Street, Suite 4000                              Amy.Goldman@lewisbrisbois.com
LLC                                             Lewis Brisbois Bisgaard & Smith LLP   Los Angeles CA 90071                                         Jasmin.Yang@lewisbrisbois.com   Email




          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                      Page 8 of 16

                                              Case: 19-30088              Doc# 2955     Filed: 07/12/19               Entered: 07/12/19 14:54:07                Page 11
                                                                                                  of 30
                                                                                                       Exhibit A
                                                                                                   Master Service List
                                                                                                Served as set forth below

                   DESCRIPTION                                    NAME                                            ADDRESS                                           EMAIL                METHOD OF SERVICE
                                                                                      Attn: W. Steven Bryant
                                                                                      600 Congress Street
Counsel for International Brotherhood of                                              Suite 2200
Electrical Workers Local Union 1245             Locke Lord LLP                        Austin TX 78701                                                sbryant@lockelord.com            Email
                                                                                      Attn: Marc S. Cohen, Alicia Clough
                                                                                      10100 Santa Monica Blvd
Counsel for California Power Exchange                                                 Suite 2200
Corporation                                     LOEB & LOEB LLP                       Los Angeles CA 90067                                           mscohen@loeb.com                 Email

                                                                                      Attn: Michael S. Etkin, Andrew Behlmann & Gabriel L. Olivera
Counsel to Public Employees Retirement                                                One Lowenstein Drive                                           abehlmann@lowenstein.com
Association of New Mexico                       LOWENSTEIN SANDLER LLP                Roseland NJ 070068                                             golivera@lowenstein.com          Email
                                                                                      Attn: Iain A. Macdonald
                                                                                      221 Sansome Street
                                                                                      Third Floor
Interested Party                                Macdonald | Fernandez LLP             San Francisco CA 94104‐2323                                    imac@macfern.com                 Email

Counsel to Aegion Corporation and its                                                 ATTN: CRAIG G. MARGULIES
subsidiary entities: Corrpro Companies, Inc.,                                         16030 VENTURA BOULEVARD
Insituform Technologies, LLC and                                                      SUTIE 470
Fibrwrap Construction Services, Inc.            MARGULIES FAITH, LLP                  ENCINO CA 91436                                                Craig@MarguliesFaithLaw.com      Email
                                                                                      Attn: Mary E. Alexander
Counsel for Ghost Ship Warehouse Plaintiffs'                                          44 Montgomery Street, Suite 1303
Executive Committee                             MARY ALEXANDER & ASSOCIATES, P.C.     San Francisco CA 94104                                         malexander@maryalexander.com     Email
                                                                                      Attn: David L. Emerzian, H. Annie Duong
                                                                                      Counsel for A.J. Excavation Inc.
                                                                                      7647 North Fresno Street
Counsel for A.J. Excavation Inc.                McCormick Barstow LLP                 Fresno CA 93720                                                demerzian@mccormickbarstow.com   Email
                                                                                      Attn: H. Annie Duong
                                                                                      Counsel for Philip Verwey d/b/a Philip Verwey Farms
Counsel for Philip Verwey d/b/a Philip Verwey                                         7647 North Fresno Street
Farms                                         McCormick Barstow LLP                   Fresno CA 93720                                                                                 First Class Mail
                                                                                      Attn: James H. Smith
                                                                                      One Bryant Park, 47th Floor
Counsel to Winners Industry Co., Ltd.           McKool Smith, P.C.                    New York NY 10036                                              jsmith@mckoolsmith.com           Email
                                                                                      Attn: Paul S. Aronzon, Gregory A. Bray, Thomas R. Kreller
Counsel for the Official Committee of                                                 2029 Century Park East, 33rd Floor                             Paronzon@milbank.com
Unsecured Creditors                             Milbank LLP                           Los Angeles CA 90067                                           Gbray@milbank.com                Email
                                                                                      Attn: Abigail V. O’Brient, Andrew B. Levin
                                                                                      2029 Century Park East
                                                Mintz Levin Cohn Ferris Glovsky and   Suite 3100                                                     avobrient@mintz.com
Counsel for Marin Clean Energy                  Popeo, P.C.                           Los Angeles CA 90067                                           ablevin@mintz.com                Email




          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                      Page 9 of 16

                                            Case: 19-30088               Doc# 2955       Filed: 07/12/19              Entered: 07/12/19 14:54:07                 Page 12
                                                                                                   of 30
                                                                                                           Exhibit A
                                                                                                       Master Service List
                                                                                                    Served as set forth below

                 DESCRIPTION                                    NAME                                                  ADDRESS                                               EMAIL                     METHOD OF SERVICE
                                                                                          Attn: James J. Ficenec, Joshua B. Bevitz
                                                                                          1333 N. California Blvd
                                                                                          Suite 600
Counsel for Exponent, Inc.                    Newmeyer & Dillion LLP                      Walnut Creek CA 94596                                             Joshua.Bevitz@ndlf.com                Email
                                                                                          Attn: MAXIMILIAN A. FERULLO
Counsel for CALIFORNIA SELF‐INSURERS’                                                     55 West 46th Street
SECURITY FUND                                 NIXON PEABODY LLP                           New York NY 10036                                                 mferullo@nixonpeabody.com             Email
                                                                                          Attn: RICHARD C. PEDONE
                                                                                          Exchange Place
Counsel for CALIFORNIA SELF‐INSURERS’                                                     53 State Street
SECURITY FUND                                 NIXON PEABODY LLP                           Boston MA 02109                                                   rpedone@nixonpeabody.com              Email


Counsel for Michael Vairo, Marie Dierssen,
Catherine McClure, Tonia Hanson, Deirdre
Coderre, Denise Stooksberry, John
Stooksberry, Bryan Sullivan, Sara Hill, Isaiah
Vera, Michael Williams, Joel Batts, Annaleisa
Batts, Claudia Bijstra, Andries Bijstra, Roger
Martinez, Candice Seals, Gretchen Franklin,
Christopher Franklin, Paul Bowen, Kelly Jones,
Tami Coleman, Cecil Morris, Linda Schooling,
Jennifer Makin, Barbara Cruise, Benjamin
Hernandez, Irma Enriquez, Constantina
Howard, Leroy Howard, Edward Delongfield,
Brenda Howell, Lynda Howell, Angela Coker,                                                Attn: Joseph Feist
Sally Thorp, Paradise Moose Lodge, Nancy                                                  2611 Esplanade
Seals                                          Northern California Law Group, PC          Chico CA 95973                                                    joe@norcallawgroup.net                Email


                                                                                                                                                            howard.seife@nortonrosefulbright.com
                                                                                          Attn: Howard Seife, Andrew Rosenblatt, Christy Rivera             andrew.rosenblatt@nortonrosefulbright.
Counsel for NextEra Energy Inc., NextEra                                                  1301 Avenue of the Americas                                       com
Energy Partners, L.P.                         NORTON ROSE FULBRIGHT US LLP                New York NY 10019‐6022                                            christy.rivera@nortonrosefulbright.com Email

Counsel to Department of Finance for the                                                  Attn: John J. Rapisardi, Nancy A. Mitchell and Daniel S. Shamah   jrapisardi@omm.com
State of California and Governor Gavin                                                    7 Times Square                                                    nmitchell@omm.com
Newsom                                        O’MELVENY & MYERS LLP                       New York NY 10036                                                 dshamah@omm.com                       Email
                                                                                          Attn: Bankruptcy Dept
                                                                                          P.O. Box 944255
Office of the California Attorney General     Office of the California Attorney General   Sacramento CA 94244‐2550                                          bankruptcy@coag.gov                   Email




          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                          Page 10 of 16

                                            Case: 19-30088             Doc# 2955             Filed: 07/12/19              Entered: 07/12/19 14:54:07                     Page 13
                                                                                                       of 30
                                                                                                             Exhibit A
                                                                                                         Master Service List
                                                                                                      Served as set forth below

                  DESCRIPTION                                     NAME                                                  ADDRESS                                                 EMAIL             METHOD OF SERVICE
                                                                                            Attn: Bankruptcy Unit
                                                                                            Federal Courthouse
Office of the United States Attorney for the    Office of the United States Attorney for    450 Golden Gate Avenue
Northern District of California                 the Northern District of California         San Francisco CA 94102                                                                             First Class Mail
                                                                                            Attn: James L. Snyder, Esq. & Timothy Lafreddi, Esq., Marta E.
                                                                                            Villacorta
                                                                                            450 Golden Gate Ave
                                                                                            Suite 05‐0153
Office of the United States Trustee             Office of the United States Trustee         San Francisco CA 94102                                              James.L.Snyder@usdoj.gov       Email
Counsel for EDP Renewables North America                                                    Attn: Debra Felder
LLC, Rising Tree Wind Farm II LLC, and                                                      1152 15th Street, NW
Arlington Wind Power Project LLC                Orrick, Herrington & Sutcliffe LLP          Washington DC 20005                                                 dfelder@orrick.com             Email
                                                                                            Attn: Douglas S. Mintz
                                                                                            Columbia Center
                                                                                            1152 15th Street, N.W.
Counsel to Centerbridge Partners, L.P.          ORRICK, HERRINGTON & SUTCLIFFE LLP          Washington DC 20005‐1706                                            dmintz@orrick.com              Email
Counsel for EDP Renewables North America                                                    Attn: Lorraine McGowen
LLC, Rising Tree Wind Farm II LLC, and                                                      51 West 52nd Street
Arlington Wind Power Project LLC                Orrick, Herrington & Sutcliffe LLP          New York NY 10019                                                   lmcgowen@orrick.com            Email
                                                                                            Attn: Isaac M. Pachulski, Debra I. Grassgreen, Gabriel I. Glazer,
                                                                                            John W. Lucas
Counsel for The Baupost Group, L.L.C., as the                                               150 California Street
general partner and investment manager for                                                  15th Floor
certain entities                                Pachulski Stang Ziehl & Jones LLP           San Francisco CA 94111                                              ipachulski@pszjlaw.com         Email
                                                                                            Attn: Alan W. Kornberg, Brian S. Hermann, Walter R. Rieman,         bhermann@paulweiss.com
                                                                                            Sean A. Mitchell, Neal P. Donnelly                                  wrieman@paulweiss.com
Counsel to California Public Utilities          Paul, Weiss, Rifkind, Wharton & Garrison    1285 Avenue of the Americas                                         smitchell@paulweiss.com
Commission                                      LLP                                         New York NY 10019‐6064                                              ndonnelly@paulweiss.com        Email
                                                                                            Attn: Leo T. Crowley
                                                                                            1540 Broadway
Counsel for Bank of America, N.A.               Pillsbury Winthrop Shaw Pittman LLP         New York NY 10036                                                   leo.crowley@pillsburylaw.com   Email
                                                                                            Attn: Robert Kanngiesser
Interested Party Placer County Office of the    Placer County Office of the Treasurer‐Tax   2976 Richardson Drive
Treasurer‐Tax Collector                         Collector                                   Auburn CA 95603                                                                                    First Class Mail
                                                                                            Attn: Martin J. Bienenstock, Brian S. Rosen, Maja Zerjal            mbienenstock@proskauer.com
Counsel for Ad Hoc Group of Institutional Par                                               Eleven Times Square                                                 brosen@proskauer.com
Bondholders of Pacific Gas and Electric Co.   Proskauer Rose LLP                            New York NY 10036‐8299                                              mzerjal@proskauer.com          Email

                                                                                            Attn: Michael A. Firestein, Lary Alan Rappaport, Steve Y. Ma
                                                                                            2029 Century Park East
Counsel for Ad Hoc Group of Institutional Par                                               Suite 2400                                                          mfirestein@proskauer.com
Bondholders of Pacific Gas and Electric Co.   Proskauer Rose LLP                            Los Angeles CA 90067‐3010                                           sma@proskauer.com              Email




           In re: PG&E Corporation, et al.
           Case No. 19‐30088 (DM)                                                                           Page 11 of 16

                                             Case: 19-30088               Doc# 2955            Filed: 07/12/19              Entered: 07/12/19 14:54:07                       Page 14
                                                                                                         of 30
                                                                                                       Exhibit A
                                                                                                   Master Service List
                                                                                                Served as set forth below

                 DESCRIPTION                                       NAME                                            ADDRESS                                        EMAIL               METHOD OF SERVICE
                                                                                      Attn: Monique B. Howery
Counsel for Creditors Nevada Irrigation                                               10 S. Wacker Drive
District, Counsel for Attorneys for Creditors                                         40th Floor
Lodi Gas Storage, L.L.P. Wild Goose, LLC        Reed Smith LLP                        Chicago IL 60606                                            mhowery@reedsmith.com            Email
                                                                                      Attn: Robert P. Simons
                                                                                      225 Fifth Avenue
                                                                                      Suite 1200
Counsel for Bank of New York Mellon             Reed Smith LLP                        Pittsburgh PA 15222                                         rsimons@reedsmith.com            Email
                                                                                      Attn: Lillian G. Stenfeldt
                                                                                      One Embarcadero Center
                                                                                      Suite 400
Counsel for Pivot Interiors, Inc.               RIMON, P.C.                           San Francisco CA 94111                                      lillian.stenfeldt@rimonlaw.com   Email
Individual Plaintiffs Executive Committee
appointed by the California Superior Court in
the North Bay Fire Cases, Judicial Council                                            Attn: Bill Robins, III, Robert Bryson
Coordination Proceeding Number 4955,                                                  808 Wilshire Boulevard
Pursuant to the terms of the Court’s Case                                             Site 450                                                    robins@robinscloud.com
Management Order No. 1                          Robins Cloud LLP                      Santa Monica CA 90401                                       rbryson@robinscloud.com          Email
                                                                                      Attn: Joseph Whittington, Esq. and Daniel Turek, Esq.
Counsel to Ruckman‐Leal Creditors, Counsel                                            2020 Eye Street
to Michael Marroquin                         Rodriguez & Associates                   Bakersfield CA 93301                                                                         First Class Mail
Counsel for ELLIOTT MANAGEMENT
CORPORATION, on behalf of itself and certain                                          Attn: Gregg M. Galardi, Keith H. Wofford, Daniel G. Egan
funds and accounts managed, advised, or sub‐                                          1211 Avenue of the Americas                                 keith.wofford@ropesgray.com
advised by it                                ROPES & GRAY LLP                         New York NY 10036‐8704                                      daniel.egan@ropesgray.com        Email
Counsel for The Baupost Group L.L.C., as the                                          Attn: Matthew M. Roose, Mark I. Bane
managing general partner and/or investment                                            1211 Avenue of the Americas                                 mark.bane@ropesgray.com
manager for certain entities                 Ropes & Gray LLP                         New York NY 10036‐8704                                      matthew.roose@ropesgray.com      Email
                                                                                      Attn: Peter L. Welsh, Joshua Y. Sturm, & Patricia I. Chen
Counsel for The Baupost Group L.L.C., as the                                          Prudential Tower                                            peter.welsh@ropesgray.com
managing general partner and/or investment                                            800 Boylston Street                                         joshua.sturm@ropesgray.com
manager for certain entities                 Ropes & Gray LLP                         Boston MA 02199‐3600                                        patricia.chen@ropesgray.com      Email
Counsel for ELLIOTT MANAGEMENT
CORPORATION, on behalf of itself and certain                                          Attn: Stephen Moeller‐Sally, Matthew L. McGinnis
funds and accounts managed, advised, or sub‐                                          Prudential Tower, 800 Boylston Street                       ssally@ropesgray.com
advised by it                                ROPES & GRAY LLP                         Boston MA 02199‐3600                                        matthew.mcginnis@ropesgray.com   Email
                                                                                      Attn: Roger F. Friedman, Philip J. Blanchard
                                                                                      611 Anton Boulevard
                                                                                      Suite 1400
Counsel for Creditor ARB, INC.                  RUTAN & TUCKER, LLP                   Costa Mesa CA 92626‐1931                                    pblanchard@rutan.com             Email




          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                      Page 12 of 16

                                            Case: 19-30088                Doc# 2955      Filed: 07/12/19              Entered: 07/12/19 14:54:07               Page 15
                                                                                                   of 30
                                                                                                       Exhibit A
                                                                                                   Master Service List
                                                                                                Served as set forth below

                  DESCRIPTION                                    NAME                                             ADDRESS                                            EMAIL               METHOD OF SERVICE
                                                                                      Attn: Owen Clements
Counsel for for City and County of San                                                1390 Market Street
Francisco, including all of its agencies,                                             7th Floor                                                       Owen.Clements@sfcityatty.org
departments, or instrumentalities              San Francisco City Attorney’s Office   San Francisco CA 94102                                          Catheryn.Daly@sfcityatty.org    First Class Mail and Email

                                                                                      Attn: Christopher R. Belmonte, Esq., Pamela A. Bosswick, Esq.
Counsel for International Business Machines                                           230 Park Avenue                                                 cbelmonte@ssbb.com
Corp.                                          Satterlee Stephens LLP                 New York NY 10169                                               pbosswick@ssbb.com              Email

COUNSEL TO MARIE VALENZA, BRANDEE                                                     ATTN: E. RYAN LAMB
GOODRICH, KRISTAL DAVIS‐BOLIN, ASHLEY                                                 1550 Humboldt Road, Suite 4
DUITSMAN, BARBARA MORRIS, MARY HAINES SAVAGE, LAMB & LUNDE, PC                        CHICO CA 95928                                                  erlamblaw@gmail.com             Email
                                                                                      Attn: M. Ryan Pinkston, Christopher J. Harney
                                                                                      560 Mission Street
Counsel for Turner Construction Company                                               Suite 3100
Case                                            Seyfarth Shaw LLP                     San Francisco CA 94105                                          charney@seyfarth.com            Email
Counsel to Agua Caliente Solar, LLC, Clearway
Energy Group LLC, Clearway Energy, Inc., MC                                           Attn: C. Luckey McDowell
Shiloh IV Holdings LLC, NRG Energy, Inc., Solar                                       1100 Louisiana
Partners II LLC, Solar Partners VIII LLC, and                                         Suite 3300
TerraForm Power, Inc.                           Shearman & Sterling LLP               Houston TX 77002                                                lucky.mcdowell@shearman.com     Email
Counsel to Agua Caliente Solar, LLC, Clearway
Energy Group LLC, Clearway Energy, Inc., MC
Shiloh IV Holdings LLC, NRG Energy, Inc., Solar                                       Attn: Daniel Laguardia
Partners II LLC, Solar Partners VIII LLC, and                                         535 Mission Street 25th Floor
TerraForm Power, Inc.                           Shearman & Sterling LLP               San Francisco CA 94105                                          daniel.laguardia@shearman.com   Email
                                                                                      Attn: David B. Shemano
                                                                                      1801 Century Park East
Counsel for East Bay Community Energy                                                 Suite 1600
Authority                                      Shemanolaw                             Los Angeles CA 90067                                            dshemano@shemanolaw.com         Email
                                                                                      Attn: Leonard M. Shulman, Melissa Davis Lowe
                                                                                      100 Spectrum Center Drive
                                                                                      Suite 600
Attorneys for Cushman & Wakefield, Inc.        Shulman Hodges & Bastian LLP           Irvine CA 92618                                                 mlowe@shbllp.com                Email
                                                                                      Attn: David V. Duperrault, Kathryn E. Barrett
                                                                                      One North Market Street
Counsel for TURN – The Utility Reform                                                 Suite 200
Network                                        Silicon Valley Law Group               San Jose CA 95113                                               dvd@svlg.com                    Email
Counsel to the Board of PG&E Corporation                                              Attn: Michael H. Torkin, Nicholas Goldin, Kathrine A.           michael.torkin@stblaw.com
and Pacific Gas and Electric Company and                                              McLendon, Jamie J. Fell                                         ngoldin@stblaw.com
Certain Current and Former Independent                                                425 Lexington Avenue                                            kmclendon@stblaw.com
Directors                                      SIMPSON THACHER & BARTLETT LLP         New York NY 10017                                               jamie.fell@stblaw.com           Email




           In re: PG&E Corporation, et al.
           Case No. 19‐30088 (DM)                                                                     Page 13 of 16

                                             Case: 19-30088               Doc# 2955      Filed: 07/12/19              Entered: 07/12/19 14:54:07                  Page 16
                                                                                                   of 30
                                                                                                       Exhibit A
                                                                                                   Master Service List
                                                                                                Served as set forth below

                 DESCRIPTION                                       NAME                                            ADDRESS                                         EMAIL            METHOD OF SERVICE
                                                                                      Attn: Gerald Singleton & John C. Lemon
                                                                                      450 A Street, 5th Floor
Counsel to SLF Fire Victim Claimants           SINGLETON LAW FIRM, APC                San Diego CA 92101                                          john@slffirm.com               Email
                                                                                      Attn: Jessica Mullan, General Counsel
                                                                                      50 Santa Rosa Avenue
Counsel for Creditor and Party‐in‐Interest                                            Fifth Floor
Sonoma Clean Power Authority                   Sonoma Clean Power Authority           Santa Rosa CA 95494                                         jmullan@sonomacleanpower.org   Email
                                                                                      Attn: Julia A. Mosel, Patricia A. Cirucci
                                                                                      2244 Walnut Grove Avenue
Counsel for Southern California Edison                                                3rd Floor                                                   Julia.Mosel@sce.com
Company                                        Southern California Edison Company     Rosemead CA 91770                                           patricia.cirucci@sce.com       Email
                                                                                      PO Box 281
Individual 2015 Butte Fire Victim Creditor     Steve Christopher                      Altaville CA 95221                                          sc2104271@gmail.com            Email
                                                                                      Attn: Constantine D. Pourakis
                                                                                      485 Madison Avenue
Counsel to Allianz Global Corporate &                                                 20th Floor
Specialty                                      Stevens & Lee, P.C.                    New York NY 10022                                           cp@stevenslee.com              Email
                                                                                      Attn: Leonard P. Goldberger
                                                                                      620 Freedom Business Center
Counsel to Allianz Global Corporate &                                                 Suite 200
Specialty                                      Stevens & Lee, P.C.                    King of Prussia PA 19406                                    lpg@stevenslee.com             Email
                                                                                      Attn: Jan D. Sokol, Esq., Kevin M. Coles, Esq.
Counsel for Liberty Mutual Life Insurance                                             2300 SW First Avenue, Suite 200
Company                                        Stewart Sokol & Larkin LLC             Portland OR 97201                                           kcoles@lawssl.com              Email
                                                                                      Attn: Jeffrey H. Lowenthal
                                                                                      235 Pine Street
                                               STEYER LOWENTHAL BOODROOKAS            15th Floor
Counsel for Tanforan Industrial Park, LLC      ALVAREZ & SMITH LLP                    San Francisco CA 94104                                      jlowenthal@steyerlaw.com       Email
                                                                                      ATTN: PAUL R GLASSMAN
Counsel to South San Joaquin Irrigation        STRADLING YOCCA CARLSON & RAUTH,       100 Wilshire Boulevard, 4th Floor
District                                       P.C.                                   Santa Monica CA 90401                                       pglassman@sycr.com             Email
                                                                                      Attn: David W. Moon
                                                                                      2029 Century Park East
Counsel for Mizuho Bank, Ltd.                  STROOCK & STROOCK & LAVAN LLP          Los Angeles CA 90067‐3086                                   dmoon@stroock.com              Email
                                                                                      Attn: Frank A. Merola
Counsel for JPMorgan Chase Bank, N.A., as                                             2029 Century Park East
DIP Administrative Agent                       Stroock & Stroock & Lavan LLP          Los Angeles CA 90067‐3086                                   fmerola@stroock.com            Email

                                                                                      Attn: Kristopher M. Hansen, Erez E. Gilad, Matthew G. Garofalo khansen@stroock.com
Counsel for JPMorgan Chase Bank, N.A., as                                             180 Maiden Lane                                                egilad@stroock.com
DIP Administrative Agent                       Stroock & Stroock & Lavan LLP          New York NY 10038‐4982                                         mgarofalo@stroock.com       Email




          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                       Page 14 of 16

                                             Case: 19-30088               Doc# 2955      Filed: 07/12/19               Entered: 07/12/19 14:54:07               Page 17
                                                                                                   of 30
                                                                                                        Exhibit A
                                                                                                    Master Service List
                                                                                                 Served as set forth below

                 DESCRIPTION                                   NAME                                                ADDRESS                                           EMAIL              METHOD OF SERVICE
                                                                                                                                                     khansen@stroock.com
                                                                                                                                                     egilad@stroock.com
                                                                                                                                                     mgarofalo@stroock.com
                                                                                       Attn: Mark A. Speiser, Kenneth Pasquale, Sherry J. Millman,   holsen@stroock.com
                                                                                       Harold A. Olsen                                               mspeiser@stroock.com
                                                                                       180 Maiden Lane                                               kpasquale@stroock.com
Counsel for Mizuho Bank, Ltd.                 STROOCK & STROOCK & LAVAN LLP            New York NY 10038‐4982                                        smillman@stroock.com            Email
                                                                                       Attn: Sander L. Esserman, Cliff I. Taylor
                                                                                       2323 Bryan Street
Counsel for Creditors                         Stutzman, Bromberg, Esserman & Plifka,   Suite 2200                                                    esserman@sbep‐law.com
Public Entities Impacted by the Wildfires     P.C.                                     Dallas TX 5201‐2689                                           taylor@sbep‐law.com             Email
Counsel for BrightView Enterprise                                                      Attn: John W. Mills, III
Solutions, LLC, Counsel for Granite                                                    1600 Parkwood Circle
Construction Incorporated, BrightView                                                  Suite 200
Landscape Services, Inc.                      Taylor English Duma LLP                  Atlanta GA 30339                                              jmills@taylorenglish.com        Email
                                                                                       Attn: Stephan Brown and Daniel Griffin
                                                                                       3300 Douglas Blvd.
                                                                                       Ste. 100
Counsel to Road Safety, Inc.                  The Bankruptcy Group, P.C.               Roseville CA 95661                                            daniel@thebklawoffice.com       Email
                                                                                       Attn: Erika J. Schoenberger, General Counel
                                                                                       1500 N. Mantua Street
Counsel for The Davey Tree Expert Company     The Davey Tree Expert Company            Kent OH 44240                                                 Erika.Schoenberger@davey.com    Email
                                                                                       Attn: Albert Togut, Kyle J. Ortiz, Amy M. Oden, Amanda C.
                                                                                       Glaubach                                                      altogut@teamtogut.com
                                                                                       One Penn Plaza                                                kortiz@teamtogut.com
                                                                                       Suite 3335                                                    aoden@teamtogut.com
Counsel to Compass Lexecon, LLC               TOGUT, SEGAL & SEGAL LLP                 New York NY 10119                                             aglaubach@teamtogut.com         Email
                                                                                       Attn: Harris B. Winsberg, Esq., Matthew G. Roberts, Esq.
                                                                                       600 Peachtree St. NE
                                                                                       Suite 3000                                                    harris.winsberg@troutman.com
Counsel for Southern Power Company            TROUTMAN SANDERS LLP                     Atlanta GA 30308                                              matthew.roberts2@troutman.com   Email
                                                                                       Attn: Mark Toney, Thomas Long
                                                                                       785 Market St
Counsel for TURN – The Utility Reform                                                  Suite 1400                                                    mtoney@turn.org
Network                                       TURN—The Utility Reform Network          San Francisco CA 94103                                        tlong@turn.org                  Email
                                                                                       Attn: General Counsel
                                                                                       U.S. NRC Region IV
                                                                                       1600 E. Lamar Blvd.
Nuclear Regulatory Commission                 U.S. Nuclear Regulatory Commission       Arlington TX 76011                                                                            First Class Mail
                                                                                       Attn: General Counsel
Nuclear Regulatory Commission                 U.S. Nuclear Regulatory Commission       Washington DC 20555‐0001                                                                      First Class Mail




          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                       Page 15 of 16

                                            Case: 19-30088              Doc# 2955        Filed: 07/12/19               Entered: 07/12/19 14:54:07                 Page 18
                                                                                                   of 30
                                                                                                           Exhibit A
                                                                                                       Master Service List
                                                                                                    Served as set forth below

                   DESCRIPTION                                     NAME                                          ADDRESS                                             EMAIL               METHOD OF SERVICE
                                                                                      Attn: Tonya W. Conley, Lila L. Howe
                                                                                      1400 Douglas Street
                                                                                      STOP 1580
Interested Party                                Union Pacific Railroad Company        Omaha NE 68179                                                  bankruptcynotices@up.com        Email
                                                                                      Attn: Jina Choi, Regional Director
                                                                                      San Francisco Regional Office
                                                                                      44 Montgomery Street, Suite 2800
US Securities and Exchange Commission           US Securities and Exchange Commission San Francisco CA 94104                                          sanfrancisco@sec.gov            Email
                                                                                      Attn: Office of General Counsel
                                                                                      100 F St. NE MS 6041B
US Securities and Exchange Commission           US Securities and Exchange Commission Washington DC 20549                                             secbankruptcy@sec.gov           Email
                                                                                      Attn: James M. Wagstaffe & Frank Busch
                                                WAGSTAFFE, VON LOEWENFELDT, BUSCH 100 Pine Street
Counsel to Public Employees Retirement          &                                     Suite 725                                                       wagstaffe@wvbrlaw.com
Association of New Mexico                       RADWICK, LLP                          San Francisco CA 94111                                          busch@wvbrlaw.com               Email
Individual Plaintiffs Executive Committee
appointed by the California Superior Court in
the North Bay Fire Cases, Judicial Council                                                Attn: Michael A. Kelly, Khaldoun A. Baghdadi, Max Schuver
Coordination Proceeding Number 4955,                                                      650 California Street                                       mkelly@walkuplawoffice.com
Pursuant to the terms of the Court’s Case                                                 26th Floor                                                  kbaghdadi@walkuplawoffice.com
Management Order No. 1                          Walkup Melodia Kelly & Schoenberger       San Francisco CA 94108                                      mschuver@walkuplawoffice.com    Email
                                                                                          Attn: Riiley C. Walter, Michael L. Wilhelm
                                                                                          205 E. River Park Circle
Counsel for Aera Energy LLC, Midway Sunset      Walter Wilhelm Law Group a Professional   Suite 410                                                   rileywalter@W2LG.com
Congeneration Company                           Corporation                               Fresno CA 93720                                             Mwilhelm@W2LG.com               Email
                                                                                          Attn: Emily P. Rich
Counsel for Engineers and Scientists of                                                   1001 Marina Village Parkway
California, Local 20, IFPTE, Counsel for SEIU                                             Suite 200
United Service Workers ‐ West                 Weinberg Roger & Rosenfeld                  Alameda CA 94501‐1091                                       cgray@unioncounsel.net          Email
Counsel for Sempra Energy, San Diego Gas &                                                Attn: J.Christopher Shore
Electric Company, and Southern California Gas                                             1221 Avenue of the Americas
Company                                       White & Case LLP                            New York NY 10020‐1095                                      cshore@whitecase.com            Email
                                                                                          Attn: Thomas E Lauria, Matthew C. Brown
Counsel for Sempra Energy, San Diego Gas &                                                Southeast Financial Center
Electric Company, and Southern California Gas                                             200 South Biscayne Boulevard, Suite 4900                    tlauria@whitecase.com
Company                                       White & Case LLP                            Miami FL 33131‐2352                                         mbrown@whitecase.com            Email
                                                                                          Attn: Todd W. Blischke
                                                                                          601 Union Street
                                                                                          Suite 4100
Counsel for Ballard Marine Construction, Inc.   Williams Kastner                          Seattle WA 98101‐2380                                                                       First Class Mail
                                                                                          Attn: Michael A. Yuffee
                                                                                          1700 K Street, N.W.
Counsel for Macquarie Energy LLC                Winston & Strawn LLP                      Washington DC 20006‐3817                                    myuffee@winston.com             Email



          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                          Page 16 of 16

                                            Case: 19-30088                Doc# 2955         Filed: 07/12/19               Entered: 07/12/19 14:54:07              Page 19
                                                                                                      of 30
                                    Exhibit B




Case: 19-30088   Doc# 2955   Filed: 07/12/19    Entered: 07/12/19 14:54:07   Page 20
                                       of 30
                                                                                                                                               Exhibit B
                                                                                                                         Mutual Assistance Agreements Notice Parties Service List
                                                                                                                                        Served via first class mail
 MML                          NAME                                                       ADDRESS 1                                                ADDRESS 2                                  ADDRESS 3   ADDRESS 4           CITY       STATE   POSTAL CODE   COUNTRY
6116188 Alameda Municipal Power                                Attn: Nicolas Procos, General Manager; Andre Basler                2000 Grand St                                                                      Alameda            CA      94501
6116191 Alectra Utilities                                      Attn: An officer, managing or general agent                        55 John Street North                                                               Hamilton           ON      L8R 3M8       Canada
6116193 Allegheny Energy Inc.                                  Attn: An officer, managing or general agent                        800 Cabin Hill Drive                                                               Greensburg         PA      15606
                                                               Attn: Brad Oachs, Senior Vice President, John Muehlbauer and
6116194 ALLETE d/b/a Minnesota Power                           Jerrod Leonard                                                     30 W Superior Street                                                               Duluth             MN      55802‐2093
6116195 Alliant Energy ‐ Interstate Power & Light (IPL)        Attn: An officer, managing or general agent                        P.O. Box 3060                                                                      Cedar Rapids       IA      52406‐3062
6116196 Alliant Energy ‐ Wisconsin Power & Light (WPL)         Attn: An officer, managing or general agent                        P.O. Box 3062                                                                      Cedar Rapids       IA      52406‐3062

6116198 Alpine Natural Gas Operating Company No. 1, LLC        Attn: Michael Lamond, Administrator/CFO;Matt Helm                  P.O. Box 550                                                                       Valley Springs     CA      95252

6116202 AltaLink Management Ltd                                Attn: Rick Spyker P. Eng, Director System Operations Brian Kelly   2611 3rd Avenue SE                                                                 Calgary            AB      T2A 7w7       Canada
6116206 Ameren Corporation                                     Attn: An officer, managing or general agent                        1901 Chouteau Avenue                                                               St. Louis          MO      63103‐3003
                                                               Attn: Larry Magelitz, Manager‐Illinois Crisis Management Jacob
6116207 Ameren Illinois                                        Proctor                                                            10 Executive Drive                                                                 Collinsville       IL      62234
                                                               Attn: Pam Harrison, Director Missouri Gas Operations Maggie
6116208 Ameren Missouri                                        Siempelkamp                                                        P.O. Box 66149                                                                     Saint Louis        MO      63166‐6149
6116209 American Electric Power                                Attn: An officer, managing or general agent                        1 Riverside Plaza                                                                  Columbus           OH      43215‐2372
                                                               Attn: Jackie Malatest, Operation and Engineering Service
6116212 American Gas Association                               Specialist Michael Bellman                                         400 North Capitol Street NW                                                        Washington         DC      20001
6116225 Anza Electric Cooperative Inc.                         Attn: Brian Baharie, Operations Manager; Kevin Short               P. O. Box 391909                                                                   Anza               CA      92539
                                                               Attn: Tony Tewelis, Director, Transmission Operations and
6116235 Arizona Public Service Company                         Maintenance Sarah Kist                                             P.O. Box 53933                                                                     Phoenix            AZ      85072‐3933
6116267 ATC ‐ American Transmission Company                    Attn: An officer, managing or general agent                        P.O. Box 47                                                                        Waukesha           WI      53187‐0047
6116089 ATC ‐ American Transmission Company                    Attn: An officer, managing or general agent                        W234 N2000 Ridgeview Pkwy Ct                                                       Waukesha           WI      53188

6116268 ATCO Gas Distribution                                  Attn: Dean Reeve, Sr. VP and General Manager Nathan Carter         10045‐105 Street                                                                   Edmonton           AB      T5J2V6        Canada

6116269 Atlanta Gas Light                                      Attn: Patrick Flynn, Manager, Crisis Management Programs           Ten Peachtree Place NE                                                             Atlanta            GA      30309

6116270 Atmos Energy Corporation                               Attn: John McDill, Vice President Pipeline Safety Scott Powell     5430 LBJ Freeway                                                                   Dallas             TX      75240

6116273 Avista                                                 Attn: Heather Rosentrater, VP of Energy Delivery Russ Feist        1411 East Mission Avenue                                                           Spokane            WA      99220‐3727

6116274 Avista Corporation                                     Attn: Heather Rosentrater, VP of Energy Delivery Dave Labau        1411 East Mission Avenue                                                           Spokane            WA      99202
                                                               Attn: Heather Rosetrater, Vice President, Energy Delivery
6116275 Avista Utilities                                       Dennis Vermillion                                                  1411 E. Mission Avenue                                                             Spokane            WA      99220
                                                               Attn: Federico Langit Jr., Assistant Director of Electric
6116277 Azusa Light & Water                                    Operations; Dan Kjar                                               729 N. Azusa Avenue ‐ P.O. Box 9500                                                Azusa              CA      91702
                                                               Attn: David Lebeter, Vice President, Field and Grid Operations
6116296 BC Hydro (BC)                                          Lanny Sawchuck                                                     333 Dunsmuir Street                                                                Vancouver          BC      V6B 5R3       Canada

6116298 Bear Valley Electric Service                           Attn: Paul Marconi, Operations & Planning Manager Tom DeSha 42020 Garstin Dr.                                        P.O. Box 1547                    Big Bear Lake      CA      92315
6116312 BGE, An Exelon Company                                 Attn: Joe Henderson, Emergency Preparedness                 2 Center Plaza                                                                            Baltimore          MD      21201
6116317 Black Hills Energy                                     Attn: An officer, managing or general agent                 380 Madison Avenue #23                                                                    New York           NY      10017

6116318 Black Hills Energy                                     Attn: Bill Stephens, Mgr., Compl Codes & Stds Todd Jacobs       7001 Mt. Rushmore Road                                                                Rapid City         SD      57709‐1400
                                                               Attn: Robin Furrer, VP, Transmission Field Services James "Pat"
6116337 Bonneville Power Administration                        Griggs                                                          P.O. Box 491                                                                          Vancouver          WA      98666
                                                               Attn: Cesar Ancheta, Assistant General Manager; Bradley
6116345 Burbank Water and Power                                Recker                                                          164 W. Magnolia Blvd                                                                  Burbank            CA      91502

6116373 California Pacific Electric Company ‐ Liberty Energy   Attn: Randy Kelly, Business Manager ‐ SLT Phil Carrillo       933 Eloise Ave                                                                          South Lake Tahoe   CA      96150
                                                               Attn: Scott Madison, Executive Vice President, Western Region
6116414 Cascade Natural Gas Corporation                        Operations Eric Martuscelli                                   8113 West Grandridge Blvd                                                               Kennewick          WA      99336‐7166
6116413 Cascade Natural Gas Corporation                        Attn: Eric Martuscelli, VP, Field Operations Mike Schoepp     8113 West Grandridge Blvd                                                               Kennewick          WA      99336‐7166

6116421 CenterPoint Energy                                     Attn: Adam Gilles, Regional Operations Director Bobby Burns        P.O. Box 4567                                                                      Houston            TX      77002
6116158 CenterPoint Energy Inc                                 Attn: An officer, managing or general agent                        1111 Louisiana Street                                                              Houston            TX      77002




          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                                                                Page 1 of 8

                                                    Case: 19-30088                        Doc# 2955                    Filed: 07/12/19                             Entered: 07/12/19 14:54:07                Page 21
                                                                                                                                 of 30
                                                                                                                                       Exhibit B
                                                                                                                 Mutual Assistance Agreements Notice Parties Service List
                                                                                                                                Served via first class mail
 MML                           NAME                                                ADDRESS 1                                                  ADDRESS 2                                 ADDRESS 3   ADDRESS 4               CITY   STATE POSTAL CODE   COUNTRY
6116422 CenterPoint Energy Inc                          Attn: An officer, managing or general agent                       P.O. Box 4567                                                                         Houston            TX    77210‐4567
                                                        Attn: Timothy D. Hayes, Program Manager Emergency
6116427   Central Hudson Gas & Electric Corporation     Preparedness and Content Mngt John Collins                        284 South Avenue                                                                      Poughkeepsie       NY    12601
6116426   Central Hudson Gas & Electric Corporation     Attn: An officer, managing or general agent                       284 South Avenue                                                                      Poughkeepsie       NY    12601
6116428   Central Lincoln People’s Utility District     Attn: Debra Smith, General Manager Randy Grove                    P.O. Box 1126                                     2129 N. Coast Hwy                   Newport            OR    97365
6116429   Central Maine Power Company (Iberdrola USA)   Attn: An officer, managing or general agent                       83 Edison Drive                                                                       Augusta            ME    04336
6116431   Central Vermont Public Service                Attn: An officer, managing or general agent                       77 Grove Street                                                                       Rutland            VT    05701
6116435   Chesapeake Utilities Corporation              Attn: Steve Tull, Mgr., Compliance and Gas Conversions            909 Silver Lake Blvd                                                                  Dover              DE    19904‐2409
                                                        Attn: Ben Warren, Director of Gas Transmission & Distribution
6116447 Citizens Energy Group                           Christoper Braun                                                  2020 N. Meridian Street                                                               Indianapolis       IN    46202
                                                        Attn: Dennis Schmidt, NERC Compliance & Emergency Planning
6116462 City of Anaheim, Public Utilities Department    Mgr.; Janet Lonneker                                              201 S Anaheim Blvd #1101                                                              Anaheim            CA    92805
6116465 City of Colton                                  Attn: Tim Lunt, T&D Superintendent; Anthony Siegfried             150 S. 10th Street                                                                    Colton             CA    92324
6116466 City of Corpus Christi                          Attn: Bill Mahaffey, Director Jaime Luna                          4225 South Port Avenue                                                                Corpus Christi     TX    78415‐5311

6116470 City of Healdsburg Electric                     Attn: Todd Woolman, Electric Superintendent; Terry Crowley        401 Grove St                                                                          Healdsburg         CA    95448
6116471 City of Lodi ‐ Lodi Electric Utiliy             Attn: C.J. Berry                                                  1331 S. Ham Lane                                                                      Lodi               CA    95242
6116472 City of Lompoc                                  Attn: Tikan Singh, Electric Utility Manager; Susan Segovia        100 Civic Center Plaza                                                                Lompoc             CA    93436

6116473 City of Long Beach Gas & Oil Department         Attn: Bob Dowell, Director, Long Beach Gas & Oil Tony Foster      2400 E. Spring St.                                                                    Long Beach         CA    90806
                                                        Attn: Stephen Bateman, Manager, Engineering & Const; Tony
6116474 City of Long Beach Gas & Oil Department         Foster                                                            2400 East Spring Street                                                               Long Beach         CA    90806

6116475 City of Mesa Utilities                          Attn: Frank McRae, Energy Resources Director William Norton       P.O. Box 1466                                                                         Mesa               AZ    85211‐1466
                                                        Attn: Jeannette Olko, Electric Utility Div. Manager; Bob de
6116477 City of Moreno Valley Electric Utility          Korne                                                             14177 Frederick St                                                                    Moreno Valley      CA    92553
                                                        Attn: Dean Batchelor, Asst. Director of Utilities, Op.'s; Russ
6116479 City of Palo Alto                               Kamiyama                                                          3201 East Bayshore Rd.                                                                Palo Alto          CA    94303
                                                        Attn: Doug Schmaderer, Power of Distribution Section
6116480 City of Pasadena Water and Power                Supervisor Varoojan Avedian                                       1055 E. Colorado Blvd., Suite 350                                                     Pasadena           CA    91106

6116485 City of Roseville – Roseville Electric          Attn: Jason Grace, Electric Operations Manager Tom Pontes         2090 Hilltop Circle                                                                   Roseville          CA    95747
                                                        Attn: Kevin Estabrook, Electric Operations ManagerTrent
6116494 City of Shasta Lake (Electric)                  Drenon                                                            PO Box 777                                                                            Shasta Lake        CA    96019
6116497 City of Ukiah                                   Attn: Tim Santo, Superintendent; Mel Grandi                       1320 Airport Road                                                                     Ukiah              CA    95482
                                                        Attn: Todd Dusenberry, Assitant General Manager; Kelly
6116498 City of Vernon Public Utilities                 Nguyen                                                            4305 S. Santa Fe Avenue                                                               Vernon             CA    90058
6116502 Clark Public Utilities                          Attn: Dan Krebs, Director of Operations Ben Feliz                 P.O. Box 8900                                                                         Vancouver          WA    98668
6116509 Cleco Corporation                               Attn: An officer, managing or general agent                       2030 Donahue Ferry Road                                                               Pineville          LA    71360‐5226

6116515 Colorado Springs Utilities                      Attn: Kevin Fisk, Operations Superintendent Mark Johnson          P.O. Box 1103                                                                         Colorado Springs   CO    80901
                                                        Attn: Eric Cook, Manager Gas Operations Integration Center Jeff
6116516 Columbia Gas of Kentucky                        Tiffner                                                           P.O. Box 14241                                                                        Lexington          KY    40512‐4241
                                                        Attn: Jeff Tiffner, Manager of Operations Intergration Center
6116517 Columbia Gas of Maryland                        Jennifer King                                                     121 Champion Way                                                                      Canonsburg         PA    15317‐0000
                                                        Attn: Jeff Tiffner, Manager of Operations Intergration Center
6116518 Columbia Gas of Massachusetts                   Eric Cook                                                         4 Technology Drive                                                                    Westborough        MA    01581
                                                        Attn: Eric Cook, Manager Gas Operations Integration Center
6116519 Columbia Gas of Ohio                            Jennifer King                                                     200 Civic Center Drive                                                                Columbus           OH    43215
                                                        Attn: Jeff Tiffner, Manager Gas Operations Integration Center
6116520 Columbia Gas of Pennsylvania                    Jennifer King                                                     121 Champion Way                                                                      Canonsburg         PA    15317‐0000
                                                        Attn: Jennifer King, Mgr Gas Operations Integration Center Eric
6116521 Columbia Gas of Virginia                        Cook                                                              1809 Coyote Drive                                                                     Chester            VA    23836
6116536 Connecticut Natural Gas Corporation             Attn: An officer, managing or general agent                       77 Hartland Street                                                                    East Hartford      CT    06108‐6201

6116537 Consolidated Edison Company of New York, Inc.   Attn: Julius White, Section Manager                               4 Irving Place                                                                        New York           NY    10003‐3502
6116098 Consolidated Edison Inc                         Attn: An officer, managing or general agent                       4 Irving Place                                                                        New York           NY    10003
6116538 Consolidated Edison Inc                         Attn: An officer, managing or general agent                       100 Summit Lake Drive                             4th Floor                           Valhalla           NY    10595




          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                                                        Page 2 of 8

                                                   Case: 19-30088                  Doc# 2955                   Filed: 07/12/19                             Entered: 07/12/19 14:54:07                   Page 22
                                                                                                                         of 30
                                                                                                                                            Exhibit B
                                                                                                                      Mutual Assistance Agreements Notice Parties Service List
                                                                                                                                     Served via first class mail
MML                                         NAME                                        ADDRESS 1                                                  ADDRESS 2                                  ADDRESS 3        ADDRESS 4             CITY     STATE POSTAL CODE   COUNTRY

6116539 Consolidated Edison Inc (Orange & Rockland Utilities) Attn: An officer, managing or general agent                      390 W. Route 59                                                                             Spring Valley      NY   10977
6116544 Consumers Energy                                      Attn: An officer, managing or general agent                      One Energy Plaza                                                                            Jackson            MI   49201
                                                              Attn: Charles Crews, Vice President of Gas Operations Scott
6116545 Consumers Energy Company                              Wilson                                                           One Energy Plaza                                                                            Jackson            MI   49201
6116546 Consumers Power Inc.                                  Attn: Bill Terry, Director of Operations                         1900 Oak Street                                                                             Lebanon            OR   97355
                                                              Attn: Bill Polley, Gas System Operations Superintendent Jason
6116550 CoServ Gas                                            Walker                                                           7701 South Stemmons                                                                         Corinth            TX   76210
6116598 Dayton Power & Light                                  Attn: An officer, managing or general agent                      1900 Dryden Rd                                                                              Moraine            OH   45439
6116606 Delmarva Power, An Exelon Company                     Attn: Bob Kitson, Manager Gas Engineering Jeff Miles             630 Martin Luther King Jr. Blvd.                                                            Wilmington         DE   19899‐0231
6116631 Dominion Energy                                       Attn: An officer, managing or general agent                      1 James Ctr                                                                                 Richmond           VA   23219
6116632 Dominion Energy Ohio                                  Attn: Bob Metzinger, Director DEO Customer Service               1201 East 55th Street                                                                       Cleveland          OH   44103
                                                              Attn: Collen Larkin Bell, Vice President & General Manager,
6116633 Dominion Energy Utah                                  Western Gas Distribution Matthew Bartol                          333 South State Street                                                                      Salt Lake City     UT   84111
6116634 Dominion Energy West Virginia                         Attn: Jonell L. Carver, Director Gas Operations                  48 Columbia Blvd.                                                                           Clarksburg         WV   26301
                                                              Attn: Vaughn Shosted, Vice President of Operation Barron
6116635 Dominion Questar Gas                                  Kelley                                                           333 So. St                                                                                  Salt Lake City     UT   84111
6116641 DTE Energy                                            Attn: An officer, managing or general agent                      One Energy Plaza                                                                            Detroit            MI   48226
6116640 DTE Energy                                            Attn: An officer, managing or general agent                      1 Energy Plaza                                                                              Detroit            MI   48226

6116642 DTE Gas Company                                       Attn: Lance Esparza, Manager ‐ Gas OperationsJohn Sikorski       One Energy Plaza                                                                            Detroit            MI   48226
6116646 Duke Energy Corp                                      Attn: An officer, managing or general agent                      526 S. Church St.                                                                           Charlotte          NC   28202
                                                              Attn: Chad Fritsch, Director Gas Operations Midwest Tyler
6116647 Duke Energy Corporation                               Barbare                                                          550 S. Tryon Street                                                                         Charlotte          NC   28202
6116648 Duquesne Light Holdings                               Attn: An officer, managing or general agent                      411 Seventh Ave                                                                             Pittsburgh         PA   15219
6116657 Easton Utilities                                      Attn: Jim Crowley, Manager Gas Dept                              201 North Washington Street                                                                 Easton             MD   21601‐0000

6116662 El Paso Electric Company                              Attn: Darwin Jensen, Manager ‐ Transmission, Martin Lopez        P.O. Box 982                                                                                El Paso            TX   79960
6116665 Elster Instromet, Inc.                                Attn: Irving Wainwright, Sr. Service Tech Max Harwell            8504 Edinburgh Ct.                                                                          Montgomery         TX   77316
6116667 Empire District Electric Company                      Attn: An officer, managing or general agent                      602 S. Joplin Avenue                              PO Box 127                                Joplin             MO   64802
                                                              Attn: Mike Scarland, Manager Emergency Response & Incident
6116668   Enbridge Gas Inc.                                   Investigation                                                    101 Honda Blvd.                                                                             Markham            ON   L6C OM6        Canada
6116671   ENMAX Corporation                                   Attn: An officer, managing or general agent                      141 50 Avenue S.E.                                                                          Calgary            AB   T2G 4S7        Canada
6116103   ENMAX Corporation                                   Attn: An officer, managing or general agent                      110‐10216 124 St, NW                                                                        Edmonton           AB   T5N 4A3        Canada
6116672   ENSTAR Natural Gas Company                          Attn: An officer, managing or general agent                      3000 Spenard Road                                                                           Anchorage          AK   99519‐0288

6116673   ENSTAR Natural Gas Company                          Attn: John Lau, Vice President of Operations Steve Cooper        P.O. Box 190288                                                                             Anchorage          AK   99519‐0288
6116674   Entergy Corporation                                 Attn: An officer, managing or general agent                      639 Loyola Avenue                                                                           New Orleans        LA   70113
6116675   Entergy New Orleans, LLC                            Attn: Diana Wilcox, Project Manager Robert Borne                 1600 Perdido Street                                                                         New Orleans        LA   70112
6116685   Equitable Gas Co.                                   Attn: An officer, managing or general agent                      200 Allegheny Center Mall                                                                   Pittsburgh         PA   15212‐5352
                                                              Attn: Mike McCann, Electric Operations Manager Mel
6116686   Eugene Water and Electric Board                     Damewood                                                         500 East Fourth Avenue                                                                      Eugene             OR   97401
6116689   EverSource Energy                                   Attn: An officer, managing or general agent                      626 Glenbrook Rd                                                                            Stamford           CT   06906
6116688   Eversource Energy                                   Attn: Josh White, Manager, Gas Emergency                         P.O. Box 270                                                                                Hartford           CT   06141‐0270
6116690   Exelon Corporation (Com Ed)                         Attn: An officer, managing or general agent                      440 South LaSalle Street                                                                    Chicago            IL   60605
6116105   Exelon Corporation (Com Ed)                         Attn: An officer, managing or general agent                      10 South Dearborn Street                          48th Floor               PO Box 805379    Chicago            IL   60603‐5398
6116106   Exelon Corporation (PECO)                           Attn: An officer, managing or general agent                      10 South Dearborn Street                          48th Floor               PO Box 805379    Chicago            IL   60603‐5398
6116691   Exelon Corporation (PECO)                           Attn: An officer, managing or general agent                      701 Ninth St., NW                                                                           Washington         DC   20068
                                                              Attn: Samuel Belcher, Senior Vice President and President and
6116697 First Energy Corporation (Ohio Edison)                John Huber                                                       76 South Main Street                                                                        Akron              OH   44308
                                                              Attn: Manny Miranda, Senior Vice President, Power Delivery
6116703 Florida Power & Light Company                         Tom Gwealtney                                                    700 Universe Boulevard                                                                      Juno Beach         FL   33408
6116704 Florida Public Utilities                              Attn: An officer, managing or general agent                      780 Amelia Island Parkway                                                                   Fernandina Beach   FL   32034
6116705 Florida Public Utilities Company                      Attn: An officer, managing or general agent                      1750 S. 14th Street                               Suite 200                                 Fernandina Beach   FL   32034

6116711 FortisAlberta                                         Attn: Brian Murray, Director System Operations Gary Donald       320 17 Avenue S.W.                                                                          Calgary            AB   T2S 2V1        Canada
6116712 FortisBC Energy Inc.                                  Attn: Dwain Bell, Vice President Operations Doyle Sam            16705 Fraser Highway                                                                        Surrey             BC   V3S 2X7        Canada
6116724 FPL Group Inc                                         Attn: An officer, managing or general agent                      700 Universe Boulevard                                                                      Juno Beach         FL   33408




          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                                                             Page 3 of 8

                                                   Case: 19-30088                        Doc# 2955                  Filed: 07/12/19                             Entered: 07/12/19 14:54:07                          Page 23
                                                                                                                              of 30
                                                                                                                                                  Exhibit B
                                                                                                                            Mutual Assistance Agreements Notice Parties Service List
                                                                                                                                           Served via first class mail
 MML                              NAME                                                        ADDRESS 1                                             ADDRESS 2                                      ADDRESS 3   ADDRESS 4            CITY   STATE   POSTAL CODE   COUNTRY
6116735   Gainesville Regional Utilities                          Attn: Thor Wishart, Utility Services Manager                       P.O. Box 147117                                                                       Gainsville      FL      32614‐7117
6116763   Glendale Water and Power                                Attn: Ramon Z. Abueg, Chief Assistant GM; Dave Massie              141 N. Glendale Ave                                                                   Glendale        CA      91206
6116786   Great Plains Energy Inc (KCP&L)                         Attn: An officer, managing or general agent                        1200 Main Street                                                                      Kansas City     MO      64105
6116787   Green Mountain Power                                    Attn: An officer, managing or general agent                        163 Acorn Lane                                                                        Colchester      VT      05446
6116791   Greenville Utilities                                    Attn: Carl Smith, Gas Distribution Engineer Durk Tyson             P.O. Box 1847                                                                         Greenville      NC      27835‐1847
                                                                  Attn: Mustafa Demirbag, Executive Director of Operations Jack
6116811 Hawaii Gas                                                Grimmer                                                            P.O. Box 3000                                                                         Honolulu        HI      96802‐3000

6116812   Hawaiian Electric Company                               Attn: Colton Ching, Vice President, Energy Delivery Scott Seu      P.O. Box 2750                                                                         Honolulu        HI      96840‐0001
6116813   Hawaiian Electric Company, Inc                          Attn: An officer, managing or general agent                        900 Richards Street                                                                   Honolulu        HI      96813
6116819   HearthStone Utilities, Inc.                             Attn: An officer, managing or general agent                        One First Avenue South                                                                Great Falls     MT      59403‐2229
6116820   Heath Consultants Incorporated                          Attn: Paul D. Wehnert, VP Sales & Marketing                        9030 Monroe Road                                                                      Houston         TX      77429
6116878   Honeywell Smart Energy Gas Americas                     Attn: An officer, managing or general agent                        436 North Eagle Street                                                                Geneva          OH      44041
6116889   Hydro‐One, Inc.                                         Attn: M. Engelberg, Asst General Counsel                           483 Bay St. (South Tower), 8th Floor              Law Department                      Toronto         ON      M5G 2P5       Canada
                                                                  Attn: Adam Richins, GM of Customer Operations Engineering &
6116891 Idaho Power Co                                            Construction Vern Porter                                           P.O. Box 70 Boise                                                                     Boise           ID      83707
                                                                  Attn: Gary Hatfield, Supervisor, Office of Emergency
6116895   Imperial Irrigation District                            Management Robert Amparano                                         333 East Barioni Blvd.                                                                Imperial        CA      92251
6116897   Indianapolis Power & Light Co                           Attn: An officer, managing or general agent                        One Monument Circle                               P.O. Box 1595                       Indianapolis    IN      46206‐1595
6116899   InfraSource                                             Attn: An officer, managing or general agent                        16000 College Blvd.                                                                   Lenexa          KS      66219
6116908   Intermountain Gas Company                               Attn: Eric Martuscelli, VP, Field Operations Pat Darras            555 South Cole Road                                                                   Boise           ID      83709
                                                                  Attn: Scott Madison, Executive Vice President, Western Region
6116909 Intermountain Gas Company                                 Operations Hart Gilchrist                                          555 S. Cole Rd Boise                                                                  Boise           ID      83709
6116920 ITC Holdings Corporation                                  Attn: An officer, managing or general agent                        27175 Energy Way                                                                      Novi            MI      48377
6116921 Itron, Inc.                                               Attn: An officer, managing or general agent                        20855 Kensington Blvd.                                                                Lakeville       MN      55044‐7486
                                                                  Attn: Steven Wood, Director ‐ Emergency Management Sean
6116975   Kansas Gas Service                                      Postlethwait                                                       7421 West 129th Street                                                                Overland Park   KS      66213‐0000
6116976   Kauai Island Utility Cooperative                        Attn: Michael Yamane, Chief of Operations Carey Koide              4463 Pahee St #1                                                                      Lihue           HI      96766
6116980   Kentucky Utilities Company (LGE ‐ KU Energy)            Attn: An officer, managing or general agent                        LG&E                                              P.O. Box 9001960                    Louisville      KY      40290‐1960
6116118   Kentucky Utilities Company (LGE ‐ KU Energy)            Attn: An officer, managing or general agent                        KU/ODP                                            P.O. Box 9001954                    Louisville      KY      40290‐1954
6116989   KeySpan Corporation                                     Attn: An officer, managing or general agent                        One MetroTech Center                                                                  Brooklyn        NY      11201

6117006 Lassen Municipal Utility District                         Attn: Cort Cortez, Electric Operation Manager; Patrick Holley      65 S. Roop St                                                                         Susanville      CA      96130
6117007 Lathrop Irrigation District                               Attn: Glenn Reddick, District Engineer; Susan Dell'Osso            73 Stewart Road                                                                       Lathrop         CA      95330
                                                                  Attn: Tom Rieth, Director Gas Operations and Engineering Paul
6117010 LG&E‐KU, PPL Companies                                    Stratman                                                           220 West Main Street                                                                  Louisville      KY      40202
6117013 Liberty Utilities                                         Attn: Travis Johnson, VP of Operations Greg Sorensen               12725 West Indian School Road                     Suite D101                          Avondale        AZ      85392

6117014 Liberty Utilities ‐ California Pacific Electric Company   Attn: Randy Kelly, Business Manager ‐ SLT Rich Salgo               701 National Ave.                                 PO Box 107                          Tahoe Vista     CA      96148
                                                                  Attn: Leo Cody, Manager: Compliance, Quality & Emergency
6117015 Liberty Utilities Company                                 Management                                                         354 Davis Road                                    Suite 100                           Oakville        ON      L6J 2X1       Canada
                                                                  Attn: Daniel Z. Barnes, Electrical Service Manager Andrew C.
6117024 Los Angeles Department of Water and Power                 Kendall                                                            111 Hope Street                                   Room 1149                           Los Angeles     CA      90012

6117025   Los Angeles Department of Water and Power               Attn: Daniel Z. Barnes, Electrical Service Manager Jay Puklavetz   111 North Hope Street                             Rm. 856                             Los Angeles     CA      90012
6117032   Louisville Gas & Electric Company (LG&E)                Attn: An officer, managing or general agent                        820 W. Broadway                                                                       Louisville      KY      40202
6117034   Lower Valley Energy Inc.                                Attn: Jim Webb, CEO Bill Spaulding,                                P.O. Box 188                                                                          Afton           WY      83110
6117050   Madison Gas & Electric                                  Attn: An officer, managing or general agent                        623 Railroad St.                                                                      Madison         WI      53703
6117064   Mears Group, Inc.                                       Attn: An officer, managing or general agent                        4500 North Mission Road                                                               Rosebush        MI      48878‐8721
                                                                  Attn: Sandra Rasmussen, Mgr Pipeline Safety Regulatory
6117077 MidAmerican Energy Company                                Strategy Eric Smith                                                666 Grand Avenue                                  Suite 500                           Des Moines      IA      50303‐0657
6117078 MidAmerican Energy Company                                Attn: An officer, managing or general agent                        666 Grand Ave                                                                         Des Moines      IA      50309
6117080 MidWest Energy, Inc.                                      Attn: An officer, managing or general agent                        1330 Canterbury Drive                                                                 Hays            KS      67601

6117095   Modesto Irrigation District                             Attn: Ed Franciosa, AGM, Trans and Distribution Marty Gonzales     PO Box 4060                                                                           Modesto         CA      95352
6117098   Montana‐Dakota Utilities Co.                            Attn: An officer, managing or general agent                        400 North Fourth Street                                                               Bismarck        ND      58501‐4092
6117109   Mt. Carmel Public Utility Co.                           Attn: An officer, managing or general agent                        316 N Market Street                                                                   Mt. Carmel      IL      62863
6117116   National Fuel Gas Distribution Corporation              Attn: Jay Lesch, Senior Vice President Michael Colpoys             6363 Main Street                                                                      Williamsville   NY      14221‐0000




          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                                                                   Page 4 of 8

                                                       Case: 19-30088                        Doc# 2955                    Filed: 07/12/19                             Entered: 07/12/19 14:54:07                   Page 24
                                                                                                                                    of 30
                                                                                                                                             Exhibit B
                                                                                                                       Mutual Assistance Agreements Notice Parties Service List
                                                                                                                                      Served via first class mail
 MML                                        NAME                                       ADDRESS 1                                                 ADDRESS 2                                 ADDRESS 3   ADDRESS 4            CITY   STATE POSTAL CODE   COUNTRY
6117117 National Grid                                      Attn: An officer, managing or general agent                           40 Sylvan Road                                                                    Waltham         MA    02451
6116132 National Grid                                      Attn: An officer, managing or general agent                           300 Erie Blvd. W.                                                                 Syracuse        NY    13202
                                                           Attn: Joseph Gilliard, Director, Emergency Planning Kathleen
6117118 National Grid                                      Murray                                                                Reservoir Woods                                  40 Sylvan Road                   Waltham         MA    02451
6117122 Nebraska Public Power District                     Attn: An officer, managing or general agent                           1414 15th Street                                 PO Box 499                       Columbus        NE    68602‐0499
6117124 Nevada Power                                       Attn: Tara Young, Senior Attorney                                     6226 West Sahara Avenue                                                           Las Vegas       NV    89146
                                                           Attn: Bill Wells, Manager, Distribution & Utility Services Craig A.
6117126 New Jersey Natural Gas Company                     Lynch                                                                 1420 Wyckoff Rd.                                                                  Wall            NJ    07719
                                                           Attn: Edward Kacer, VP, Operations & Engineering Mike
6117127   New Mexico Gas Company                           Montoya                                                               P.O. Box 97500                                                                    Albuquerque     NM    87199‐7500
6117128   New York State Electric & Gas Corporation        Attn: Michael D. Eastman, VP Gas Operations                           89 East Avenue                                                                    Rochester       NY    14649‐0001
6117131   NIPSCO                                           Attn: An officer, managing or general agent                           801 East 86th Street                                                              Merrillville    IN    46410‐0000
6117140   North Western Energy                             Attn: An officer, managing or general agent                           220 NW Second Avenue                                                              Portland        OR    97209
6117143   Northeast Utilities (Eversource Energy)          Attn: An officer, managing or general agent                           300 Cadwell Drive                                                                 Springfield     MA    01104
                                                           Attn: Paul Titus, Assistant General Manager and Engineering
6117144 Northen Wasco County PUD                           Manager Pat Morehart                                                  2345 River Road                                                                   The Dalles      OR    97058
6117149 Northern California Power Agency                   Attn: Randy Howard, General Manager; Ken Speer                        651 Commerce Drive                                                                Roseville       CA    95678

6117152 Northern Indiana Public Service Company (NIPSCO)   Attn: An officer, managing or general agent                           801 East 86th Avenue                                                              Merrillville    IN    46410
6117153 Northern Natural Gas Company                       Attn: Tom Mertz, Vice President, Operations                           P.O. Box 3330                                                                     Omaha           NE    68124‐1000
        NorthWestern Corporation d/b/a NorthWestern
6117159 Energy                                             Attn: Jason Merkel, Manager ‐ General Operations Mike O'Neil          11 E Park St. Butte                                                               Butte           MT    59701
6117161 NPL Construction Co.                               Attn: Mark Wambach, SVP Operations, Eastern US                        2355 W. Utopia Road                                                               Phoenix         AZ    85027‐0000
6117164 NSTAR                                              Attn: An officer, managing or general agent                           800 Boylston Street                                                               Boston          MA    02199
6117166 NV Energy                                          Attn: An officer, managing or general agent                           P.O. Box 98910                                                                    Las Vegas       NV    89146
6117167 NV Energy (Electric)                               Attn: Frank Gonzales, VP, Electric Delivery Brian Costello            6226 W. Sahara Avenue                            P.O. Box 9810                    Las Vegas       NV    89151

6117168 NV Energy (Gas)                                    Attn: John Owens, Vice President Gas Delivery Mike Rodriguez          6100 Neil Rd. Reno                                                                Reno            NV    89511
                                                           Attn: Grant Yoshihara, Vice President, Utility Operations Lori
6117170 NW Natural                                         Russell                                                               220 NW Second Ave.                                                                Portland        OR    97209

6117169 NW Natural                                         Attn: Cliff Crawford, Director, Operations David Anderson             220 NW 2nd Avenue                                                                 Portland        OR    97209
        NYSEG ‐ New York State Electric & Gas (Iberdrola
6117171 USA)                                               Attn: An officer, managing or general agent                           PO Box 5224                                                                       Binghamton      NY    13902
6117176 OGE Energy                                         Attn: An officer, managing or general agent                           321 North Harvey                                                                  Oklahoma City   OK    73101

6117178 Oklahoma Natural Gas                               Attn: Steven Wood, Director ‐ Emergency Mgmt Bryan Brewster 4901 North Santa Fe (73118)                                                                 Oklahoma City   OK    73101‐0401
6117184 Omaha Public Power District (OPPD)                 Attn: An officer, managing or general agent                    444 South 16th Street Mall                                                               Omaha           NE    68102‐2247
                                                           Attn: Jim Greer, Executive Vice President and COO, Jeff Dossey
6117185 ONCOR Electric Delivery Company LLC                and Scott Lewis                                                ?1616 Woodall Rodgers Fwy.                                                               Dallas          TX    75202

6117186 ONE Gas, Inc.                                      Attn: Steven Wood, Director ‐ Emergency Mgmt Jeff Johns               15 East Fifth Street                                                              Tulsa           OK    74103
6117189 Orange & Rockland Utilities, Inc.                  Attn: Richard Boscarino, Department Manager                           One Blue Hill Plaza                                                               Pearl River     NY    10965‐3104
6117194 Otter Tail Power Company                           Attn: An officer, managing or general agent                           215 South Casecade Street                                                         Fergus Falls    MN    56537
                                                                                                                                 Lloyd Center Tower 825 N.E. Multnomah
6117215 Pacific Power                                      Attn: An officer, managing or general agent                           Street                                                                            Portland        OR    97232
6117217 Pacific Power, a Division of PacifiCorp            Attn: Curt Mansfield, V.P., T&D Operations Jeff Bolton                825 NE Multnomah Street                                                           Portland        OR    97232
6117216 Pacific Power, a division of PacifiCorp            Attn: Curt Mansfield, V.P., T&D Operations Jeff Bolton                825 NE Multnomah Street                                                           Portland        OR    97232
                                                           Attn: Brad Harris, Vice President/ Northern Nevada Division
6117221 Paiute Pipeline Company                            Mark Litwin                                                           P.O. Box 94197                                                                    Las Vegas       NV    89193‐4197
                                                           Attn: Bill Kelbaugh, Manager, Emergency Preparedness Mark
6117227 PECO, An Exelon Company                            Smith                                                                 2301 Market Street                                                                Philadelphia    PA    19103

6117232   Peoples Natural Gas                              Attn: Barry Leezer, Director, Gas Operations Edward Palombo           375 North Shore Drive                                                             Pittsburgh      PA    15212
6117233   Pepco Holdings Inc                               Attn: An officer, managing or general agent                           701 Ninth St., NW                                                                 Washington      DC    20068
6117240   Philadelphia Gas Works                           Attn: Ray Welte, SVP Operations Joe Hawkinson                         800 West Montgomery Avenue                                                        Philadelphia    PA    19122‐2806
6117247   Pittsburg Power Company dba Island Energy        Attn: Peter Guadagni, General Manager Steve Moore                     440 Walnut Avenue                                                                 Vallejo         CA    94592
6117250   Plumas Sierra Rural Electric                     Attn: Jason Harston, Engineering Manager Greg Lohn                    73233 State Route 70                                                              Portola         CA    96122




          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                                                              Page 5 of 8

                                                      Case: 19-30088                   Doc# 2955                     Filed: 07/12/19                             Entered: 07/12/19 14:54:07                Page 25
                                                                                                                               of 30
                                                                                                                                            Exhibit B
                                                                                                                      Mutual Assistance Agreements Notice Parties Service List
                                                                                                                                     Served via first class mail
 MML                                        NAME                                        ADDRESS 1                                              ADDRESS 2                                   ADDRESS 3      ADDRESS 4           CITY       STATE POSTAL CODE   COUNTRY
6117251 PNM Resources Inc                                   Attn: An officer, managing or general agent                          PNM Main Offices                                                                     Albuquerque        NM    87158
                                                            Attn: Bill Nicholson, Senior Vice President, Transmission and
6117254 Portland General Electric                           Distribution Jay Jewess                                              121 SW Salmon Street                                                                 Portland           OR    97204
                                                            Attn: Bill Nicholson, Senior Vice President, Transmission and
6117255   Portland General Electric (PGE)                   Distribution Larry Bekkedahl                                         121 SW Salmon Street                                                                 Portland           OR    97204
6117257   PPL Corporation                                   Attn: An officer, managing or general agent                          Two North Ninth Steet                                                                Allentown          PA    18101
6117263   Progress Energy Inc                               Attn: An officer, managing or general agent                          410 South Wilmington Street                                                          Raleigh            NC    27601
6117264   PSEG Long Island                                  Attn: An officer, managing or general agent                          333 Earle Ovington Blvd.                                                             Uniondale          NY    11553

6117265 Public Service Company of New Mexico (PNM)          Attn: John Haarlow, Director, T&D Operations Chris Olsen             4201 Edith Blvd NE                                                                   Alburquerque       NM    87107
                                                            Attn: Christopher La Rossa, Manager Regulatory Policy &
6117266 Public Service Electric and Gas Company             Procedure William Kostecki                                           80 Park Plaza                                                                        Newark             NJ    07102‐4106
6117267 Public Service Enterprise Group Inc                 Attn: An officer, managing or general agent                          80 Park Plaza                                                                        Newark             NJ    07012
                                                            Attn: Bob Sparks, Distribution System Operations Manager John
6117268 Public Utility District No. 1 of Chelan County      Stoll                                                                P.O. Box 1231                                                                        Wenatchee          WA    98807‐1231
                                                            Attn: Mark Owens, Distribution & Engineering Services, and
6117269 Public Utility District of Snohomish County         Roger Bauer                                                          P.O. Box 1107                                   2320 California Street               Everett            WA    98206
6117270 Puget Sound Energy                                  Attn: An officer, managing or general agent                          10885 N.E. 4th Street                                                                Bellevue           WA    98004‐5591

6117271 Puget Sound Energy                                  Attn: Dan Koch, Director, Electrical Operations Harry Shapiro        P.O. Box 97034                                                                       Bellevue           WA    98009‐0868
                                                            Attn: John Spellman, Mgr ‐ Business Continuity & Emergency
6117272 Puget Sound Energy                                  Mgmt Mary Hobday                                                     P.O. Box 97034                                                                       Bellevue           WA    98009‐9734

6117279 Rancho Cucamonga Municipal Utility                  Attn: Fred Lyn, Utilities Division Manager; Breanna Medina           10500 Civic Center Drive                                                             Rancho Cucamonga   CA    91730
6117283 Redding Electric Utility                            Attn: Ted Miller, Asst. Electric Director Darrell Christen           3611 Avtech Parkway                                                                  Redding            CA    96002
                                                            Attn: Richard de Aragon Jr., Manager, Grid Operations; Russ
6117297 Riverside Public Utilities                          Johnson                                                              3901 Orange St                                                                       Riverside          CA    92501
6117301 Roanoke Gas Company                                 Attn: C. Jim Shockley, VP ‐ Operations                               P.O. Box 13007                                                                       Roanoke            VA    24030‐3007
6117304 Rochester Gas & Electric Corporation                Attn: Michael D. Eastman, VP Gas Operations                          18 Link Drive                                                                        Binghamton         NY    14649‐0001
        Rochester Gas and Electric Corporation (Iberdrola
6117305 USA)                                                Attn: An officer, managing or general agent                          89 East Avenue                                                                       Rochester          NY    14649

6117306 Rocky Mountain Power (a division of PacificCorp)    Attn: Paul Raddakovich, VP, T&D Operations Steve Anderton            1407 West North Temple                                                               Salt Lake City     UT    84116
                                                                                                                                 Lloyd Center Tower 825 N.E. Multnomah
6117307 Rocky Mountain Power (PacifiCorp)                   Attn: An officer, managing or general agent                          Street                                                                               Portland           OR    97232
                                                            Attn: Arlen Orchard, GM and CEO Jeff Briggs, Emergency
6117699 Sacramento Municipal Utility District               Preparedness Program Manager                                         P.O. Box 15830                                                                       Sacramento         CA    95852‐1830
                                                            Attn: Jeff Briggs, Emergency Preparedness Program Manager
6117323 Sacramento Municipal Utility District               Kim Sackman                                                          P.O. Box 15830                                                                       Sacremento         CA    95852‐1830
6117336 Saint John Energy                                   Attn: An officer, managing or general agent                          325 Simms St.                                                                        Saint John         NB    E2M 3L6       Canada
6117338 Salem Electric                                      Attn: Terry M. Kelly, General Manager Tony Schacher                  P.O. Box 5588                                                                        Salem              OR    97304
        Salt River Project Agricultural Improvement and     Attn: Wayne Wisdom, Sr. Director, Distribution Grid Operations
6117341 Power District                                      Bret Marchese                                                        P.O. BOX 52025                                                                       PHOENIX            AZ    85072‐2025
6117344 San Diego Gas & Electric Company                    Attn: David Geier, SVP Electric OperationsKatie Speirs               8330 Century Park Court                         Court CP33A                          San Diego          CA    92123
                                                            Attn: John Sowers, Vice President ‐ Electric Distribution Caroline
6117346 San Diego Gas & Electric Company                    A. Winn                                                              8326 Century Park Ct                            Suite CP61L                          San Diego          CA    92123‐1576
6117343 San Diego Gas & Electric Company                    Attn: Augie Ghio, Director ‐ Emergency Management                    8330 Century Park Court                                                              San Diego          CA    92101‐4150
                                                            Attn: David Geier, SVP Electric OperationsZoraya Griffin,
6117345 San Diego Gas & Electric Company                    Emergency Operation Manager                                          8326 Century Park Court                         Suite CP61L                          San Diego          CA    92123‐1576
                                                            Attn: Mary Ellen Carroll, Emergency Planning Director; Janice
6117350 San Francisco Public Utility Commission             Levy                                                                 525 Golden Gate Avenue 10th Floor                                                    San Francisco      CA    94103
                                                            Attn: Bernie Ziemianek, Transmission and Distribution Officer
6117379 Seattle City Light                                  Lee Simpkins                                                         P.O. Box 34023                                  700 5th Avenue                       Seattle            WA    98124‐4023

6117380 SEMCO Energy Gas Company                            Attn: Marc Simone, VP Operations/Engineering Dan Forsyth             1411 Third Street                                                                    Port Huron         MI    48060
6117386 Sensit Technologies                                 Attn: An officer, managing or general agent                          851 Transport Drive                                                                  Valparaiso         IN    46383

6117402 Silicon Valley Power (City of Santa Clara)          Attn: Kevin Kolnowski, Assistant Director of Electric Dave Padilla 1500 Warburton Avenue                                                                  Santa Clara        CA    95050




          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                                                             Page 6 of 8

                                                      Case: 19-30088                    Doc# 2955                   Filed: 07/12/19                             Entered: 07/12/19 14:54:07                    Page 26
                                                                                                                              of 30
                                                                                                                                            Exhibit B
                                                                                                                      Mutual Assistance Agreements Notice Parties Service List
                                                                                                                                     Served via first class mail
 MML                            NAME                                                    ADDRESS 1                                              ADDRESS 2                                   ADDRESS 3                   ADDRESS 4                CITY    STATE POSTAL CODE   COUNTRY
6117419 South Carolina Electric & Gas                        Attn: An officer, managing or general agent                       c/o Dominion Energy South Carolina                South Carolina Electric & Gas   P.O. Box 100255        Columbia        SC    29202
6117420 South Jersey Gas Company                             Attn: Brent Schomber, VP, SJIU Operations Jeff Ogborn             1 South Jersey Plaza                                                                                     Folsom          NJ    08037‐0000
                                                             Attn: Philip Herrington, SVP Transmission & Distribution Nancy
6117422 Southern California Edison                           Sacre, Project/Program Mngr                                       General Office 5                                  2244 Walnut Grove Avenue        3rd Floor              Rosemead        CA    91770
                                                             Attn: Nancy Monika Sacre, Emergency Management Program
6117421 Southern California Edison                           Manager Tom Jacobus                                               2244 Walnut Grove Avenue                                                                                 Rosemead        CA    91770
                                                             Attn: Philip Herrington, SVP Transmission & Distribution Nancy
6117423 Southern California Edison                           Sacre, Project/Program Mngr                                       General Office 5                                  2244 Walnut Grove Avenue        3rd Floor              Rosemead        CA    91770
6117426 Southern California Gas Company                      Attn: An officer, managing or general agent                       P.O. Box 1626                                                                                            Monterey Park   CA    91754‐8626

6117424 Southern California Gas Company                      Attn: Andrew KwokJill Tracy, Director of Emergency Service        555 W. Fifth St.                                  ML: GT0EOC                                             Los Angeles     CA    90013
6117425 Southern California Gas Company                      Attn: Jill Tracy, Director Emergency Management                   555 West Fifth Street                                                                                    Los Angeles     CA    90013‐1011
                                                                                                                               Southern Company ‐ Alabama Power
6117427 Southern Company (Alabama Power)                     Attn: An officer, managing or general agent                       Company                                           600 North 18th Street           Post Office Box 2641   Birmingham      AL    35203‐8180
                                                             Attn: Scott Moore, Senior Vice President, Power Delivery and
6117428 Southern Company (Georgia Power)                     Michael Channell                                                  241 Ralph McGill Blvd NE                                                                                 Atlanta         GA    30308
6117429 Southern Company (Gulf Power)                        Attn: An officer, managing or general agent                       One Energy Place                                                                                         Pensacola       FL    32520
6117430 Southern Company (Mississippi Power)                 Attn: An officer, managing or general agent                       2992 West Beach Boulevard                                                                                Gulfport        MS    39501

6117431 Southern Company Gas                                 Attn: Patrick Flynn, Manager, Crisis Management Programs          10 Peachtree Place, NE                                                                                   Winchester      VA    22602

6117432 Southwest Gas Corporation                            Attn: Ed Estanislao, Manager/Engineering Staff Kevin Lang       5241 Spring Mountain Road                                                                                  Las Vegas       NV    89150
                                                             Attn: Ed Estanislao, Manager / Engineer & Project Support Staff
6117433 Southwest Gas Corporation                            Kevin Lang                                                      5241 Spring Mountain Rd.                                                                                   Las Vegas       NV    89150‐0002

6117434 Southwest Gas Corporation                            Attn: Jerry Schmitz, Vice President/Engineering Eric DeBonis      5241 Spring Mountain Rd.                                                                                 Las Vegas       NV    89150‐0002

6117439   Spire Inc.                                         Attn: Craig Hoeferlin, VP, Operations Services Mark Lauber        700 Market Street                                                                                        St. Louis       MO    63101
6117441   Springfield Utility Board                          Attn: An officer, managing or general agent                       250 A St                                                                                                 Springfield     OR    97477
6117489   Susquehanna Technologies                           Attn: An officer, managing or general agent                       600 Pegasus Ct.                                                                                          Winchester      VA    22602
6117499   Tacoma Power                                       Attn: Dolores Stegeman, T&D ManagerJoe Wilson                     3628 S 35th St                                                                                           Tacoma          WA    98409
6117501   Tampa Electric Company (TECO Energy Inc)           Attn: An officer, managing or general agent                       TECO Plaza                                        702 North Franklin Street                              Tampa           FL    33602

6117507 TECO Peoples Gas, an Emera Co.                       Attn: Lance Horton, Manager Operations Support Rick Wall          702 N. Franklin Street                                                                                   Tampa           FL    33601

6117516 Texas Gas Service                                    Attn: Steven Wood, Director ‐ Emergency Mgmt. Paul Vela           1301 South MoPac Expressway                                                                              Austin          TX    78746
6117524 The Energy Cooperative                               Attn: An officer, managing or general agent                       1500 Granville Road                                                                                      Newark          OH    43058‐4970
                                                             Attn: Todd Simmons, General Manager, Jim Dental and Wade
6117545 Tillamook PUD                                        Scott                                                             1115 Pacific Avenue                                                                                      Tillamook       OR    97141
6117553 Trinity County Public Utiliites District             Attn: Paul Hauser, General Manager Andy Lethbridge                P.O. Box 1216                                                                                            Weaverville     CA    96093
        Tri‐State Generation and Transmission Association,   Attn: Micheal McInnes, CEOJoel Bladow, Senior VP,
6117555 Inc.                                                 Transmissions                                                     P.O. Box 33695                                    110 W 116th Avenue                                     Denver          CO    80233
                                                             Attn: Jim Wilson, Electric Superintendent/Emergency
6117556 Truckee Donner Public Utility District               Management Stephen Hollabaugh                                     11570 Donner Pass Rd                                                                                     Truckee         CA    96161
                                                             Attn: Stephen Hollabaugh, Assistant General ManagerJoe
6117557 Truckee Donner Public Utility District               Horvath                                                           11570 Donner Pass Road                                                                                   Truckee         CA    96161
                                                             Attn: Larry Robinson, Director of Design Service, Land
6117558 Tucson Electric Power                                Resources and SES Susan Gray                                      4350 East Irvington Road                                                                                 Tucson          AZ    85702

6117559 Turlock Irrigation District                          Attn: Ron Duncan, Line Department Manager; Denver Hodges          P.O. Box 949                                                                                             Turlock         CA    95381‐0949
6117571 UGI Utilities                                        Attn: An officer, managing or general agent                       One UGI Drive                                                                                            Denver          PA    17517
                                                             Attn: Chris Brown, Sr. Director Operations South Region Joseph
6117572 UGI Utilities, Inc.                                  Kopalek                                                           1 UGI Drive                                                                                              Denver          PA    17517
6117573 Underground Construction Co., Inc.                   Attn: An officer, managing or general agent                       5145 Industrial Way                                                                                      Benicia         CA    94510

6117574 Union Gas, An Enbridge Company                       Attn: Ian Ross, Director Distribution Operations Katie Hooper     50 Keil Drive North                                                                                      Chatham         ON    N7M 5M1       Canada
                                                             Attn: Daniel Snodgrass, Manager Technical Services Martin
6117577 UniSource Energy Services                            Anaya                                                             P.O. Box 711                                                                                             Tucson          AZ    85702




          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                                                             Page 7 of 8

                                                     Case: 19-30088                     Doc# 2955                   Filed: 07/12/19                             Entered: 07/12/19 14:54:07                                   Page 27
                                                                                                                              of 30
                                                                                                                                  Exhibit B
                                                                                                            Mutual Assistance Agreements Notice Parties Service List
                                                                                                                           Served via first class mail
 MML                           NAME                                            ADDRESS 1                                             ADDRESS 2                                     ADDRESS 3   ADDRESS 4             CITY     STATE POSTAL CODE   COUNTRY
6117578 Unisource Energy Services                    Attn: Nathan Shelley, Senior Director Martin Anaya              2901 W. Shamrell Blvd.                            Suite 110                           Flagstaff          AZ    86005
6117582 Unitil                                       Attn: An officer, managing or general agent                     6 Liberty Lane West                                                                   Hampton            NH    03842
                                                     Attn: Jacklyn Ulban, Manager Business Resillency and
6117583 Unitil Corp.                                 Compliance                                                      6 Liberty Lane West                                                                   Hampton            NH    03842‐1704
6117594 Upper Peninsula Power Company                Attn: An officer, managing or general agent                     1002 Harbor Hills Drive                                                               Marquette          MI    49855

6117612   Valley Energy, Inc.                        Attn: Cody Chapman, Vice President of Operations Ed Rogers      523 South Keystone Avenue                                                             Sayre              PA    18840‐0340
6117618   Vectren Corporation                        Attn: An officer, managing or general agent                     One Vectren Square                                                                    Evansville         IN    47708
6117619   Vectren Corporation                        Attn: Darin Carroll, Director, Operations Lynnae Wilson         One Vectren Square                                                                    Evansville         IN    47708
6117620   Vectren Energy Corporation                 Attn: Darin Carroll, Director, Operations Jon Luttrell          1 North Main Street                                                                   Evansville         IN    47702‐0209
6117625   Vermont Gas Systems, Inc.                  Attn: Marc Teixeira, Vice President, Operations Tim Lyons       85 Swift Street                                                                       South Burlington   VT    05403

6117651   Washington Gas Light Company               Attn: Doug Staebler, SVP ‐ Utility Operations Katie Harkless    1000 Maine Avenue SW                                                                  Washington         DC    20024
6117658   We Energies                                Attn: Elizabeth Jost, Director Wisconsin Gas Operations         231 West Michigan Street                                                              Milwaukee          WI    53203
6117657   We Energies                                Attn: An officer, managing or general agent                     231 W. Michigan St.                                                                   Milwaukee          WI    53203
6117659   WEC Energy Group                           Attn: Elizabeth Jost, Director Wisconsin Gas Operations         231 West Michigan Street                                                              Milwaukee          WI    53203
6117665   Westar Energy                              Attn: An officer, managing or general agent                     818 S Kansas Ave                                                                      Topeka             KS    66612‐1203
6117666   Western Area Power Administration          Attn: An officer, managing or general agent                     P.O Box 281213                                                                        Lakewood           CA    80228‐8213
6117670   Westfield Gas & Electric Department        Attn: Aaron Bean, Operations ManagerDana Bein                   100 Elm Street                                                                        Westfield          MA    01086‐0990
6117682   Wisconsin Public Service Corporation       Attn: An officer, managing or general agent                     700 North Adams Street                            PO Box 19001                        Green Bay          WI    54307
6117700   Xcel Energy                                Attn: An officer, managing or general agent                     414 Nicollet Mall                                                                     Minneapolis        MN    55401‐1993
                                                     Attn: Kevin Joyce, Director ‐ Gas Emergency Response Lauren
6117687 Xcel Energy Inc.                             Gilliland                                                       414 Nicollet Mall                                                                     Minneapolis        MN    55401




          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                                                   Page 8 of 8

                                                 Case: 19-30088                Doc# 2955                    Filed: 07/12/19                           Entered: 07/12/19 14:54:07                   Page 28
                                                                                                                      of 30
                                    Exhibit C




Case: 19-30088   Doc# 2955   Filed: 07/12/19    Entered: 07/12/19 14:54:07   Page 29
                                       of 30
                                                                                                                    Exhibit C
                                                                                                    Fee Application Notice Parties Service List
                                                                                                           Served as set forth below

                NAME                                       NOTICE NAME                            ADDRESS 1           ADDRESS 2           CITY     STATE POSTAL CODE                EMAIL                 METHOD OF SERVICE

                                            Attn: Eric Sagerman, Esq. and Cecily Dumas,     11601 Wilshire
Baker & Hostetler LLP                       Esq.                                            Boulevard, Suite 1400                    Los Angeles   CA   90025‐0509                                     First Class Mail
DLA PIPER LLP                               Attn: Joshua D. Morse                           555 Mission Street      Suite 2400       San Francisco CA   94105‐2933                                     First Class Mail
DLA PIPER LLP (US)                          Attn: Eric Goldberg, David Riley                                                                                           david.riley@dlapiper.com        Email
Fee Examiner                                Attn: Bruce A. Markell                          541 N. Fairbanks Ct.    Ste 2200         Chicago      IL    60611‐3710     bamexampge@gmail.com            First Class Mail and Email
                                                                                                                                                                       tkeller@kellerbenvenutti.com;
Keller & Benvenutti LLP                     Attn: Tobias S. Keller, Jane Kim                                                                                           jkim@kellerbenvenutti.com       Email
                                            Attn: Dennis F. Dunne, Esq. and Sam A. Khalil,
Milbank LLP                                 Esq.                                            55 Hudson Yards                          New York     NY    10001‐2163                                     First Class Mail
                                            Attn: Paul S. Aronzon, Gregory A. Bray, Thomas                                                                             Paronzon@milbank.com;
Milbank LLP                                 R. Kreller                                                                                                                 Gbray@milbank.com               Email
                                            Attn: James L. Snyder, Esq. & Timothy Lafreddi,                                                                            James.L.Snyder@usdoj.gov;
Office of the United States Trustee         Esq., Marta E. Villacorta                       450 Golden Gate Ave     Suite 05‐0153 San Francisco CA      94102          timothy.s.laffredi@usdoj.gov    First Class Mail and Email
Pacific Gas & Electric Company              Attn: Janet Loduca, Esq.                        77 Beale Street                       San Francisco CA      94105                                          First Class Mail
                                                                                                                                                                       stephen.karotkin@weil.com;
                                                                                                                                                                       matthew.goren@weil.com;
                                            Attn: Stephen Karotkin, Jessica Liou, Matthew                                                                              jessica.liou@weil.com;
Weil, Gotshal & Manges LLP                  Goren , Rachael Foust                                                                                                      rachael.foust@weil.com          Email




          In re: PG&E Corporation, et al.
          Case No. 19‐30088 (DM)                                                                                    Page 1 of 1

                                                Case: 19-30088                 Doc# 2955             Filed: 07/12/19               Entered: 07/12/19 14:54:07                  Page 30
                                                                                                               of 30
